Exhibit 10.1

***Text Omitted and Filed Separately with the

Securities and Exchange Commission.

Confidential Treatment Requested Under

17 C.F.R. Sections 200.80(b)(4) and 240.24b-2

COLLABORATION AND LICENSE AGREEMENT

THIS COLLABORATION AND LICENSE AGREEMENT (the “Agreement”) is entered into as of
March 31, 2015 (the “Effective Date”), by and between NEUROCRINE BIOSCIENCES,
INC., a Delaware corporation (“Neurocrine”), having an address of 12780 El
Camino Real, San Diego, CA 92130, U.S., and MITSUBISHI TANABE PHARMA
CORPORATION, a corporation organized under the laws of Japan (“MTPC”), having an
address of 6-18, Kitahama 2-chome, Chuo-ku, Osaka 541-8505, Japan. Neurocrine
and MTPC may be referred to herein individually as a “Party” or collectively as
the “Parties”.

RECITALS

WHEREAS, Neurocrine is developing its proprietary compound referred to as
NBI-98854 and owns or controls certain patents, know-how and other intellectual
property relating to such compound;

WHEREAS, MTPC is engaged in the research, development and commercialization of
pharmaceutical products; and

WHEREAS, MTPC desires to obtain from Neurocrine, and Neurocrine desires to grant
to MTPC, an exclusive license to develop, register, import, manufacture and
commercialize products containing NBI-98854 in Japan, China and other Asian
countries, all subject to the terms and conditions of this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Neurocrine and MTPC
hereby agree as follows:

 

1.

  DEFINITIONS

1.1       “Affiliate” means, with respect to any party, any entity that,
directly or indirectly through one or more intermediaries, controls, is
controlled by or is under common control with such party, but for only so long
as such control exists. As used in this Section 1.1, “control” means (a) to
possess, directly or indirectly, the power to direct the management or policies
of an entity, whether through ownership of voting securities, by contract
relating to voting rights or corporate governance; or (b) direct or indirect
beneficial ownership of more than fifty percent (50%) of the voting share
capital or other equity interest in such entity.

 

1



--------------------------------------------------------------------------------

1.2        “Alliance Manager” has the meaning set forth in Section 3.8.

1.3        “Applicable Laws” means the applicable provisions of any and all
national, supranational, regional, state and local laws, treaties, statutes,
rules, regulations, administrative codes, guidance, ordinances, judgments,
decrees, directives, injunctions, orders, permits (including MAAs) of or from
any court, arbitrator, Regulatory Authority or governmental agency or authority
having jurisdiction over or related to the subject item.

1.4        “Calendar Quarter” means each respective period of three
(3) consecutive months ending on March 31, June 30, September 30, or
December 31.

1.5        “Calendar Year” means each respective period of twelve
(12) consecutive months ending on December 31.

1.6        “CMC” means chemistry, manufacturing, and control.

1.7        “CMO” means contract manufacturing organization.

1.8        “Commercialization” means the conduct of all activities undertaken
before and after Regulatory Approval relating to the promotion, marketing, sale
and distribution (including importing, exporting, transporting, customs
clearance, warehousing, invoicing, handling and delivering Products to
customers) of Products in the Field in or outside of the MTPC Territory,
including: (i) sales force efforts, detailing, advertising, medical education,
planning, marketing, sales force training, and sales and distribution;
(ii) scientific and medical affairs; and (iii) post-approval clinical trials.
“Commercialize” and “Commercializing” have correlative meanings.

1.9        “Commercialization Plan” has the meaning set forth in Section 6.2.

1.10      “Commercialization Strategy” has the meaning set forth in Section 6.1.

1.11      “Commercially Reasonable Efforts” means, with respect to MTPC’s
obligations under this Agreement with respect to Compounds and Products, those
efforts and resources that are consistent with the exercise of customary
scientific and business practices, as applied in the pharmaceutical industry for
development, regulatory and commercialization activities conducted with respect
to products at a similar stage of development or commercialization and having
similar commercial potential, taking into account relative safety and efficacy,
product profile, the competitiveness of the marketplace and the market potential
of such products, the nature and extent of market exclusivity, including patent
coverage and regulatory data protection, and price and reimbursement status.
Commercially Reasonable Efforts requires that MTPC: (i) promptly assign
responsibility for each such obligation to specific employee(s) who are held
accountable for progress and monitor such progress on an ongoing basis, (ii) set
and seek to achieve specific and meaningful objectives for carrying out such
obligation, and (iii) make and implement decisions and allocate resources
designed to advance progress with respect to such objectives.

 

2



--------------------------------------------------------------------------------

1.12      “Committee” means the JSC, JDC or any subcommittee established by the
JSC, as applicable.

1.13      “Compound” means (a) valbenazine (referred to by Neurocrine as
NBI-98854), having the chemical structure set forth in the Letter Agreement, or
(b) any other compound or derivative of valbenazine that is claimed in a Patent
existing on the Effective Date and included in the list of Patents attached to
the Letter Agreement.

1.14      “Compound Invention” has the meaning set forth in Section 10.1(b)(i).

1.15      “Confidential Disclosure Agreement” means that certain Confidential
Disclosure Agreement between Neurocrine and MTPC dated as of March 13, 2014.

1.16      “Confidential Information” means all Know-How and other proprietary
scientific, marketing, financial or commercial information or data that is
generated by or on behalf of a Party or its Affiliates or which one Party or any
of its Affiliates has supplied or otherwise made available to the other Party or
its Affiliates, whether made available orally, in writing, or in electronic
form, including information comprising or relating to concepts, discoveries,
inventions, data, designs or formulae in relation to this Agreement; provided
that all Neurocrine Technology will be deemed Neurocrine’s Confidential
Information, all MTPC Technology will be deemed MTPC’s Confidential Information,
and all Joint Inventions and Joint Patents will be deemed both Parties’
Confidential Information.

1.17      “CMO” means a third-party company who has contracted with either Party
to Manufacture, or engage in Manufacturing activities, of Compound or the
Product.

1.18      “Control” or “Controlled” means, with respect to any Know-How, Patents
or other intellectual property rights, the legal authority or right (whether by
ownership, license or otherwise but without taking into account any rights
granted by one Party to the other Party pursuant to this Agreement) of a Party
to grant access, a license or a sublicense of or under such Know-How, Patents or
other intellectual property rights to another Party, or to otherwise disclose
proprietary or trade secret information to such other Party, without breaching
the terms of any agreement with a Third Party, or misappropriating the
proprietary or trade secret information of a Third Party.

1.19      “Cost of Goods” means, with respect to any Compound or Product, the
fully burdened cost and expense to manufacture or supply such Compound or
Product, which means: (a) in the case of products and services acquired from
Third Parties, including quality control and quality assurance services,
payments made to such Third Parties; and (b) in the case of manufacturing
services performed by a Party or its Affiliates, including manufacturing
services to support products and services acquired from Third Parties as
contemplated in subsection (a), the actual unit costs of manufacture, plus the
variances and other costs specifically provided for herein. Actual unit costs
shall consist of […***…], all calculated in accordance with GAAP. Direct
material costs shall include the costs incurred in […***…]. Direct

***Confidential Treatment Requested

 

3



--------------------------------------------------------------------------------

labor costs shall include the cost of: (i) […***…]; (ii) […***…]; and
(iii) […***…]. Manufacturing overhead attributable to such Compound or Product
shall include […***…].

1.20      “Data” means any and all scientific, technical, test, marketing or
sales data pertaining to any Compound or Product that is generated by or on
behalf of MTPC or its Affiliates or Sublicensees, or by or on behalf of
Neurocrine or its Affiliates or, to the extent Controlled by Neurocrine,
Neurocrine Collaborators, including research data, clinical pharmacology data,
CMC data (including analytical, manufacturing and quality control data and
stability data), pre-clinical data, clinical data or submissions made in
association with an IND or MAA with respect to any Compound or Product.

1.21      “Develop” means to develop (including clinical, non-clinical and CMC
development), analyze, test and conduct preclinical, clinical and all other
regulatory trials for a Compound or Product, as well as all related regulatory
activities and any and all activities pertaining to new indications,
pharmacokinetic studies and all related activities including work on new
formulations, new methods of treatment and CMC activities including new
manufacturing methods. “Developing” and “Development” have correlative meanings.

1.22      “Development Plan” has the meaning set forth in Section 4.2. The
initial Development Plan is attached to the Letter Agreement.

1.23      “Drug Product” has the meaning set forth in Section 7.1(a).

1.24      “EU” means the European Union.

1.25      “Excluded Claim” has the meaning set forth in Section 15.3(f).

1.26      “Executive Officers” has the meaning set forth in Section 3.5.

1.27      “Export Control Laws” means all applicable U.S. laws and regulations
relating to (a) sanctions and embargoes imposed by the Office of Foreign Assets
Control of the U.S. Department of Treasury or (b) the export or re-export of
commodities, technologies, or services, including the Export Administration Act
of 1979, 24 U.S.C. §§ 2401-2420, the International Emergency Economic Powers
Act, 50 U.S.C. §§ 1701-1706, the Trading with the Enemy Act, 50 U.S.C. §§ 1 et.
seq., the Arms Export Control Act, 22 U.S.C. §§ 2778 and 2779, and the
International Boycott Provisions of Section 999 of the U.S. Internal Revenue
Code of 1986 (as amended).

1.28      “FCPA” means the U.S. Foreign Corrupt Practices Act (15 U.S.C.
Section 78dd-1, et. seq.), as amended; the UK Anti-Bribery Act, and all
applicable local anti-bribery laws and regulations.

***Confidential Treatment Requested

 

4



--------------------------------------------------------------------------------

1.29      “Field” means the treatment, management, prophylaxis or diagnosis of
any diseases in humans.

1.30      “First Commercial Sale” means, on a Product-by-Product and
country-by-country basis, the first sale by MTPC or any of its Affiliates or
Sublicensees, or Neurocrine or any of its Affiliates or Neurocrine
Collaborators, as the case may be, to a Third Party for end use or consumption
of a Product in a given country in or outside of the MTPC Territory,
respectively, after Regulatory Approval has been granted with respect to such
Product in such country. Any sale of Product by a Party to its Affiliate or
sublicensee or licensee shall not constitute a First Commercial Sale unless
there is no subsequent resale of such Product by such Affiliate or sublicensee
or licensee.

1.31      “GAAP” means the generally accepted accounting principles of the
applicable country or jurisdiction, consistently applied, and means the
international financial reporting standards (“IFRS”) at such time as IFRS
becomes the generally accepted accounting standard and Applicable Laws require
that a Party use IFRS.

1.32      “Generic Product” means, with respect to a Product in a particular
regulatory jurisdiction, any pharmaceutical product that (a) (i) contains the
same active pharmaceutical ingredients as such Product, in the same formulation
and dosage form as such Product and for the same route of administration as such
Product and is approved by the Regulatory Authority in such country (for an
indication for which such Product obtained Regulatory Approval from the
applicable Regulatory Authority in such jurisdiction); or (ii) is approved by
the Regulatory Authority in such country as a substitutable generic for such
Product (for an indication for which such Product obtained Regulatory Approval
from the applicable Regulatory Authority in such jurisdiction) on an expedited
or abbreviated basis in a manner that relied on or incorporated data submitted
by MTPC or its Affiliate or Sublicensee in connection with the Regulatory
Approval for the Product in such jurisdiction; and (b) is sold in such
jurisdiction by a Third Party that is not a Sublicensee and did not purchase
such product in a chain of distribution that included any of MTPC or its
Affiliates or Sublicensees.

1.33      “Global Trial” means a clinical trial designed to obtain data to be
used to support filing for and obtaining Regulatory Approval of a Product in the
Field in both (a) Japan and either (b) the U.S. or EU. For the avoidance of
doubt, a Global Trial does not include the HD Trial.

1.34      “Governmental Authority” means any national, international, federal,
state, provincial or local government, or political subdivision thereof, or any
multinational organization or any authority, agency or commission entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power, any court or tribunal (or any
department, bureau or division thereof, or any governmental arbitrator or
arbitral body).

1.35      “HD” means chorea associated with Huntington’s Disease.

 

5



--------------------------------------------------------------------------------

1.36      “HD Trial” means the clinical trial of a Product for HD to be
conducted by Neurocrine and/or Neurocrine Collaborator to support filing for and
obtaining Regulatory Approval of a Product for HD [...***...] as set forth in
Section 4.3 (a).

1.37      “ICC” has the meaning set forth in Section 15.3(a).

1.38      “ICC Rules” has the meaning set forth in Section 15.3(a).

1.39      “ICH” means the International Conference on Harmonization of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

1.40      “IND” means an investigational new drug application or equivalent
application filed with the applicable Regulatory Authority, which application is
required to commence human clinical trials in the applicable country.

1.41      “Initiation” means, with respect to a clinical trial, the first dosing
of the first subject in such clinical trial.

1.42      “Inventions” means all inventions, whether or not patentable,
discovered, made, conceived, or conceived and reduced to practice, in the course
of activities contemplated by this Agreement.

1.43      “JCC” has the meaning set forth in Section 3.3

1.44      “JDC” has the meaning set forth in Section 3.2.

1.45      “JMC” has the meaning set forth in Section 3.1(g)

1.46      “Joint Compound Improvement Invention” means any Invention discovered,
made, conceived, or conceived and reduced to practice after the Effective Date
and during the Term of this Agreement jointly by one (1) or more employees or
contractors of MTPC or its Affiliates and one (1) or more employees or
contractors of Neurocrine which relate to the manufacture, use, formulation or
composition of any Compound.

1.47      “Joint Inventions” means all Inventions discovered, made, conceived,
or conceived and reduced to practice jointly by one (1) or more employees or
contractors of MTPC or its Affiliates and one (1) or more employees or
contractors of Neurocrine, but excluding Compound Inventions, MTPC Compound
Improvement Inventions or Joint Compound Improvement Inventions, after the
Effective Date and during the Term of this Agreement.

1.48      “Joint Patent” means any Patent to the extent it claims any Joint
Invention.

1.49      “JSC” has the meaning set forth in Section 3.1.

1.50      “Know-How” means all technical information, know-how and data,
including inventions, discoveries, trade secrets, specifications, instructions,
processes, formulae, compositions of matter, cells, cell lines, assays, animal
models and other physical, biological, or chemical materials, expertise and
other technology applicable to formulations, compositions or

***Confidential Treatment Requested

 

6



--------------------------------------------------------------------------------

products or to their manufacture, development, registration, use or marketing or
to methods of assaying or testing them or processes for their manufacture,
formulations containing them or compositions incorporating or comprising them,
and including all biological, chemical, pharmacological, biochemical,
toxicological, pharmaceutical, physical and analytical, safety, quality control,
manufacturing, nonclinical and clinical data, regulatory documents, data and
filings, instructions, processes, formulae, expertise and information, relevant
to the research, development, manufacture, use, importation, offering for sale
or sale of, or which may be useful in studying, testing, developing, producing
or formulating, products, or intermediates for the synthesis thereof. Know-How
excludes Patents.

1.51      “Letter Agreement” means that certain letter agreement of even date
herewith by and between Neurocrine and MTPC, including all exhibits thereto.

1.52      “Losses” has the meaning set forth in Section 12.1.

1.53      “MAA” means a marketing authorization application or equivalent
application, and all amendments and supplements thereto, filed with the
applicable Regulatory Authority in any country or jurisdiction.

1.54      “Manufacture” or “Manufacturing” shall mean the activities required to
manufacture Compounds or Products by Neurocrine, itself or through its Affiliate
or CMO, including test method development and stability testing, formulation
development, process development, manufacturing scale up, process validation,
the manufacturing of the starting material and quality assurance/quality
control.

1.55       “Materials” has the meaning set forth in Section 4.8.

1.56       “MHLW” means the Ministry of Health, Labour and Welfare, or any
successor agency thereto having the administrative authority to regulate the
marketing of human pharmaceutical products or biological therapeutic products in
Japan.

1.57       “Milestone Event” means any event identified in Section 8.2.

1.58      “Milestone Payment” means any payment identified in Section 8.2 to be
made by MTPC to Neurocrine on the occurrence of a Milestone Event.

1.59       “MTPC Compound Improvement Invention” means any Invention discovered,
made, conceived, or conceived and reduced to practice after the Effective Date
and during the Term of this Agreement solely by one (1) or more employees or
contractors of MTPC or its Affiliates which relate to the manufacture, use,
formulation or composition of any Compound.

1.60      “MTPC Data” has the meaning set forth in Section 10.1(a).

1.61      “MTPC Indemnitee” has the meaning set forth in Section 12.1.

 

7



--------------------------------------------------------------------------------

1.62      “MTPC Know-How” means all Know-How that MTPC or its Affiliate Controls
as of the Effective Date or during the Term, including the Joint Inventions,
that is necessary or reasonably useful for the research, Development,
manufacture, use, importation, offer for sale or sale of any Compound or Product
in the Field. The MTPC Know-How includes the MTPC Data.

1.63      “MTPC Patents” means all Patents that MTPC or its Affiliate Controls
as of the Effective Date or during the Term that would be infringed, absent a
license or other right to practice granted under such Patents, by the research,
Development, manufacture, use, importation, offer for sale or sale of any
Compound or Product in the Field (considering patent applications to be issued
with the then-pending claims).

1.64      “MTPC Technology” means the MTPC Know-How and the MTPC Patents,
including MTPC’s interest in the Joint Inventions and Joint Patents.

1.65      “MTPC Territory” means Japan, South Korea, Taiwan, China, Indonesia,
Singapore, Malaysia, Sri Lanka, Thailand, Vietnam, Hong Kong, Pakistan,
Philippines, Myanmar and Brunei.

1.66      “Net Sales” means, with respect to any Product, […***…], less the
following deductions [...***...], with respect to the sale or other disposition
of such Product:

 

  (a)

[…***…];

 

  (b)

[…***…];

 

  (c)

[…***…];

 

  (d)

[…***…]; and

 

  (e)

[…***…].

Such amounts shall be determined in accordance with GAAP, consistently applied.

Upon any sale or other disposition of any Product that should be included within
Net Sales for any consideration other than exclusively monetary consideration on
bona fide arms’-

***Confidential Treatment Requested

 

8



--------------------------------------------------------------------------------

length terms, then for purposes of calculating Net Sales under this Agreement,
such Product shall be deemed to be sold exclusively for money at […***…].

In no event will any particular amount identified above be deducted more than
once in calculating Net Sales. Sales of a Product between MTPC and its
Affiliates or Sublicensees for resale shall be excluded from the computation of
Net Sales, but the subsequent resale of such Product to a Third Party that is
not Sublicensee shall be included within the computation of Net Sales.

MTPC and its Affiliates and Sublicensees shall not sell any Product in
combination with or as part of a bundle with other products, or offer packaged
arrangements to customers that include a Product, in such a manner as to
disproportionately discount the selling price of the Product as compared with
the weighted-average discount applied to the other products, as a percent of the
respective list prices (or if not available, a good faith estimate thereof) of
such products and the Product prior to applying the discount.

In the event a Product is sold as a part of a Combination Product (as defined
below), the Net Sales from the Combination Product, for the purposes of
determining royalty payments, shall be determined by multiplying the Net Sales
of the Combination Product, during the applicable royalty reporting period, by
the fraction, [...***...]. In case […***…].

1.67      “Neurocrine Collaborator” means any Third Party licensee of Neurocrine
with respect to the Development and Commercialization of Compounds and Products
in any country outside the MTPC Territory.

1.68      “Neurocrine Data” has the meaning set forth in Section 10.1(a).

1.69      “Neurocrine Indemnitee” has the meaning set forth in Section 12.2.

1.70      “Neurocrine Know-How” means all Know-How that Neurocrine Controls as
of the Effective Date or during the Term, including the Joint Inventions, that
is necessary or reasonably useful for the research, Development, manufacture,
testing, use, importation, offer for sale or sale of any Compound or Product in
the Field in the MTPC Territory. The Neurocrine Know-How includes the Neurocrine
Data. For clarity, the Neurocrine Know-How includes the know-how and data of
Neurocrine’s CMO that is necessary or reasonably useful for the manufacture of
any Compound or Product; provided such Know-How is in Neurocrine’s possession
and Neurocrine has the legal right to transfer such Know-How.

1.71      “Neurocrine Patents” means all Patents in the MTPC Territory that
Neurocrine Controls as of the Effective Date or during the Term that would be
infringed, absent a license or other right to practice granted under such
Patents, by the research, Development, manufacture,

***Confidential Treatment Requested

 

9



--------------------------------------------------------------------------------

use, importation, offer for sale or sale of any Compound or Product in the Field
in the MTPC Territory (considering patent applications to be issued with the
then-pending claims). The Neurocrine Patents existing as of the Effective Date
are set forth in a list attached to the Letter Agreement.

1.72      “Neurocrine Technology” means the Neurocrine Know-How, information on
Manufacturing, the Neurocrine Patents, including Neurocrine’s interest in the
Joint Inventions and Joint Patents, and the MTPC Compound Improvement Inventions
and Joint Compound Improvement Invention.

1.73      “Patents” means (a) all national, regional and international patents,
certificates of invention, applications for certificates of invention, priority
patent filings and patent applications, and (b) any renewals, divisions,
continuations (in whole or in part), or requests for continued examination of
any of such patents, certificates of invention and patent applications, and any
all patents or certificates of invention issuing thereon, and any and all
reissues, reexaminations, extensions, divisions, renewals, substitutions,
confirmations, registrations, revalidations, revisions, and additions of or to
any of the foregoing.

1.74      “Phase 1 Clinical Trial” means a clinical trial in any country
conducted in a small number of human volunteers designed or intended to
establish an initial safety profile, pharmacodynamics, or pharmacokinetics of a
Compound or Product.

1.75      “Phase 2 Clinical Trial” means a clinical trial of a Compound or
Product in human patients in any country to determine initial efficacy and dose
range finding before embarking on a Phase 3 Clinical Trial.

1.76      “Phase 3 Clinical Trial” means a pivotal clinical trial of a Compound
or Product in human patients in any country with a defined dose or a set of
defined doses of a Product designed to ascertain efficacy and safety of such
Compound or Product for the purpose of submitting applications for Regulatory
Approval to the competent Regulatory Authority.

1.77      “PMDA” means the Pharmaceuticals and Medical Devices Agency or any
successor thereto.

1.78      “Pricing and Reimbursement Approval” means, with respect to a Product,
the approval, agreement, determination or decision of any Regulatory Authority
establishing the price or level of reimbursement for such Product, as required
in a given country or jurisdiction prior to sale of such Product in such
jurisdiction.

1.79      “Product” means any pharmaceutical product containing a Compound as an
active ingredient, alone or in combination with one (1) or more other active
pharmaceutical ingredients (“Combination Product”), in any dosage form or
formulation.

 

10



--------------------------------------------------------------------------------

1.80      “Public Official or Entity” means (a) any officer, employee (including
physicians, hospital administrators, or other healthcare professionals), agent,
representative, department, agency, de facto official, representative, corporate
entity, instrumentality or subdivision of any government, military or
international governmental organization, including any ministry or department of
health or any state-owned or affiliated company or hospital, or (b) any
candidate for political office, any political party or any official of a
political party.

1.81      “Regulatory Approval” means any and all approvals, licenses,
registrations, permits, notifications and authorizations (or waivers) of any
Regulatory Authority that are necessary for the manufacture, use, storage,
import, transport, promotion, marketing, distribution, offer for sale, sale or
other commercialization of a Product in any country or jurisdiction.

1.82      “Regulatory Authority” means any Governmental Authority that has
responsibility in its applicable jurisdiction over the testing, development,
manufacture, use, storage, import, transport, promotion, marketing,
distribution, offer for sale, sale or other commercialization of pharmaceutical
products in a given jurisdiction, including the MHLW and PMDA in Japan. For
countries where governmental approval is required for pricing or reimbursement
for a pharmaceutical product to be reimbursed by national health insurance (or
its local equivalent), Regulatory Authority shall also include any Governmental
Authority whose review or approval of pricing or reimbursement of such product
is required.

1.83      “Regulatory Filing” means all applications, filings, submissions,
approvals, licenses, registrations, permits, notifications and authorizations
(or waivers) with respect to the testing, Development, manufacture or
Commercialization of any Compound or Product made to or received from any
Regulatory Authority in a given country, including any INDs and MAAs.

1.84      “Royalty Term” has the meaning set forth in Section 8.3(b).

1.85      “Safety Data” means Data related solely to any adverse drug
experiences and serious adverse drug experience as such information is
reportable to Regulatory Authorities in or outside the MTPC Territory. Safety
Data also includes “adverse events”, “adverse drug reactions” and “unexpected
adverse drug reactions” as defined in the ICH Harmonised Tripartite Guideline
for Clinical Safety Data Management: Definitions and Standards for Expedited
Reporting.

1.86      “SEC” means the U.S. Securities and Exchange Commission, or any
successor entity.

1.87      “Sublicensee” means a Third Party to whom MTPC grants a sublicense to
research, Develop, make, have made, use, import, promote, offer for sale or sell
any Compound or Product in the Field in the MTPC Territory (either independently
from or in cooperation with MTPC), beyond the mere right to purchase Products
from MTPC and its Affiliates. In no event shall Neurocrine or any of its
Affiliates be deemed a Sublicensee.

 

11



--------------------------------------------------------------------------------

1.88      “Supply Agreement” has the meaning set forth in Section 7.2(a).

1.89      “Tax Withholding Avoidance Documents” has the meaning set forth in
Section 8.1.

1.90      “TD” means neuroleptic-induced or dopamine receptor antagonist-induced
tardive dyskinesia.

1.91      “Term” has the meaning set forth in Section 14.1.

1.92      “Third Party” means any entity other than Neurocrine or MTPC or an
Affiliate of Neurocrine or MTPC.

1.93      “U.S.” means the United States of America, including its territories
and possessions and the District of Columbia.

1.94      “Valid Claim” means (a) a claim of an issued and unexpired patent that
has not been revoked or held unenforceable, unpatentable or invalid by a
decision of a court or other governmental agency of competent jurisdiction that
is not appealable or has not been appealed within the time allowed for appeal,
and that has not been abandoned, disclaimed, denied or admitted to be invalid or
unenforceable through reissue, re-examination or disclaimer or otherwise, or
(b) a claim of a pending patent application that has not been cancelled,
withdrawn or abandoned or finally rejected by an administrative agency action
from which no appeal can be taken.

 

2.

GRANT OF LICENSES

2.1        Licenses Granted to MTPC. Subject to the terms and conditions of this
Agreement, Neurocrine hereby grants to MTPC, during the Term:

(a)      an exclusive (even as to Neurocrine, except as expressly set forth
herein), royalty-bearing license, with the right to grant sublicenses as
provided in Section 2.2, under the Neurocrine Technology to research, Develop,
make, have made, use and import Compounds and Products in the Field and in the
MTPC Territory and to promote, offer for sale and sell Products in the Field and
in the MTPC Territory, which license includes the rights (i) to incorporate
Neurocrine Data in Regulatory Filings with Regulatory Authorities in the MTPC
Territory or in commercialization materials and (ii) to cross-reference
Regulatory Filings Controlled by Neurocrine outside the MTPC Territory, in each
case (i) and (ii) solely for the purposes of (A) obtaining Regulatory Approval
for Products in the Field in the MTPC Territory or (B) supporting
commercialization activities; and

(b)      a non-exclusive, royalty-bearing license, with the right to grant
sublicenses as provided in Section 2.2, under the Neurocrine Technology to make
and have made Compounds

 

12



--------------------------------------------------------------------------------

and Products outside the MTPC Territory solely for the purpose of exercising the
license granted in Section 2.1(a).

2.2        Sublicenses. MTPC shall have the right to grant sublicenses under the
licenses granted in Section 2.1 (i) to any Affiliate with the prior written
notice to Neurocrine, and (ii) to any Third Party in the MTPC Territory with the
prior written consent of Neurocrine, which consent shall be made or denied by
Neurocrine within […***…] of MTPC’s written request, otherwise such consent
shall be deemed to have been given, solely for the purpose of exercising the
license granted in Section 2.1. All sublicenses granted under the licenses
granted in Section 2.1 shall be in writing and shall be subject to, and
consistent with, the terms and conditions of this Agreement. MTPC shall ensure
that each agreement with a Sublicensee grants Neurocrine all rights with respect
to Data, Inventions and Regulatory Filings made or generated by such Sublicensee
as if such Data, Inventions and Regulatory Filings were made or generated by
MTPC. MTPC shall be responsible for the compliance of its Affiliates and
Sublicensees with the terms and conditions of this Agreement. When MTPC requests
Neurocrine’s consent to any sublicense, MTPC shall provide Neurocrine with a
full and complete copy of such sublicense agreement. MTPC may redact from the
copy of the sublicense agreement any financial terms and other conditions
therein which shall not be necessary to verify the compliance with the terms and
conditions of this Agreement. Within […***…] after entering into any such
sublicense, MTPC shall deliver a fully executed and redacted copy of the
agreement to Neurocrine.

2.3        Licenses Granted to Neurocrine. Subject to the terms and conditions
of this Agreement, MTPC hereby grants to Neurocrine:

(a)      An exclusive (even as to MTPC, except as expressly set forth herein and
to the extent permitted by the law of any country in the MTPC Territory other
than Japan), royalty-free, fully-paid, irrevocable, perpetual license, with the
right to sublicense through multiple tiers, under the MTPC Technology to
research, Develop, make, have made, use and import Compounds and Products in the
Field outside the MTPC Territory and to promote, sell and offer for sale
Products in the Field outside the MTPC Territory, which license includes the
rights (i) to incorporate MTPC Data in Regulatory Filings with Regulatory
Authorities outside the MTPC Territory and (ii) to cross-reference Regulatory
Filings Controlled by MTPC in the MTPC Territory, in each case solely for the
purpose of obtaining Regulatory Approval for Products in the Field outside the
MTPC Territory; and

(b)      a non-exclusive, royalty-free, fully-paid, irrevocable, perpetual
license, with the right to sublicense through multiple tiers, under the MTPC
Technology to make and have made Compounds and Products in the MTPC Territory
solely for the purpose of exercising the license granted in Section 2.3(a) and
the reserved rights in Section 2.4

2.4        Reserved Rights. Neurocrine hereby expressly reserves (a) all rights
to practice, and to grant licenses under, the Neurocrine Technology outside of
the scope of the licenses granted in Section 2.1, for any and all purposes,
(b) the right to conduct all activities to be conducted by Neurocrine as
contemplated by this Agreement, including activities (if any) under the
Development Plan, and as contemplated by the Supply Agreement and (c) the
non-exclusive right to make and have made Compounds and Products in the MTPC
Territory for the purpose of researching, Developing, making, having made, using
and exporting Compounds and Products in

***Confidential Treatment Requested

 

13



--------------------------------------------------------------------------------

the Field outside the MTPC Territory and promoting, selling and offering for
sale Products in the Field outside the MTPC Territory. Subject only to the
rights expressly granted under Section 2.3, MTPC hereby expressly reserves all
rights to practice, and to grant licenses under, the MTPC Technology for any and
all purposes.

2.5        No Implied Licenses; Negative Covenant. Except as set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, under or to any Patents,
Know-How or other intellectual property owned or controlled by the other Party.
Neither Party shall, nor shall it permit any of its Affiliates or sublicensees
to, practice any Patents or Know-How licensed to it by the other Party outside
the scope of the licenses granted to it under this Agreement.

2.6        Disclosure of Know-How. Neurocrine shall, without additional
compensation, disclose and make available to MTPC, in whatever form MTPC may
reasonably request (including by providing copies thereof), all Neurocrine
Know-How (i) that is in existence as of the Effective Date, promptly after the
Effective Date and (ii) that comes into existence after the Effective Date and
that was not previously provided to MTPC, promptly after the earlier of the
development, making, conception or reduction to practice of such Neurocrine
Know-How. MTPC shall and shall cause its Affiliates to, without additional
compensation, disclose and make available to Neurocrine, in whatever form
Neurocrine may reasonably request (including by providing copies thereof), any
MTPC Know-How not previously provided to Neurocrine, promptly after the earlier
of the development, making, conception or reduction to practice of such MTPC
Know-How.

2.7        Data Access. In any agreement entered into by Neurocrine after the
Effective Date with a Neurocrine Collaborator, if such Neurocrine Collaborator
is involved in generation of Data, Neurocrine shall use commercially reasonable
efforts to require that such Neurocrine Collaborator allow Neurocrine to provide
MTPC access to and the right to use all such Data generated by such Neurocrine
Collaborator, without additional compensation, to the extent that such Data is
reasonably useful for Development or Commercialization of Compounds and Products
in the Field for the MTPC Territory, including preparation and filing of MAAs
for a Product with the applicable Regulatory Authorities in the MTPC Territory,
in accordance with this Agreement. If Neurocrine is unable, after using
commercially reasonable efforts, to require that any such Neurocrine
Collaborator allow Neurocrine to provide MTPC access to all such Data generated
by such Neurocrine Collaborator, then notwithstanding Section 2.3, Neurocrine
shall not have the right to provide and to grant a sublicense with respect to
all MTPC Data to such Neurocrine Collaborator. Notwithstanding the foregoing,
Neurocrine shall require each Neurocrine Collaborator to allow Neurocrine to
provide to MTPC access and the right to use all Data related to Compounds and
Products that is (i) Safety Data or (ii) otherwise necessary to be provided to
any Regulatory Authority in the MTPC Territory in connection with the
Development and Commercialization of Compounds and Products in the Field in the
MTPC Territory and shall only provide to such Neurocrine Collaborator that MTPC
Data that is either (a) Safety Data or (b) otherwise necessary to be provided to
any Regulatory Authority outside

 

14



--------------------------------------------------------------------------------

the MTPC Territory in connection with the Development and Commercialization of
Compounds and Products in the Field outside the MTPC Territory.

 

3.

GOVERNANCE

3.1        Joint Steering Committee. Promptly after the Effective Date, the
Parties shall establish a joint steering committee (the “Joint Steering
Committee” or the “JSC”), composed of an equal number of senior officers of each
Party (initially three (3)) to oversee and guide the strategic direction of the
collaboration of the Parties under this Agreement. The JSC shall in particular:

 

  (a)

[…***…];

 

  (b)

[…***…];

 

  (c)

[…***…];

 

  (d)

[…***…];

 

  (e)

[…***…];

 

  (f)

[…***…]

 

  (g)

[…***…]; and

 

  (h)

[…***…].

3.2        Joint Development Committee. Promptly after the Effective Date, the
Parties shall establish a joint development committee (the “Joint Development
Committee” or the “JDC”), composed of three (3) representatives of each Party,
to review and discuss the Development of Compounds and Products in the Field in
the MTPC Territory (and if applicable pursuant to Section 4.3, outside the MTPC
Territory for the purpose of Regulatory Approval in the MTPC Territory), at the
operational level. Each JDC representative shall have knowledge and expertise in
the clinical development of products similar to Products. The JDC shall in
particular:

 

  (a)

[…***…]

***Confidential Treatment Requested

 

15



--------------------------------------------------------------------------------

[…***…];

 

  (b)

[…***…];

 

  (c)

[…***…];

 

  (d)

[…***…];

 

  (e)

[…***…]; and

 

  (f)

[…***…].

3.3        Joint Commercialization Committee. At a time to be determined by the
JSC but in no event later than the commencement of the first filing of an MAA in
the MTPC Territory, the Parties shall establish a joint commercialization
committee (the “Joint Commercialization Committee” or the “JCC”), composed of
three (3) representatives of each Party, to monitor and discuss the
Commercialization of Products in the Field at the operational level. Each JCC
representative shall have knowledge and expertise in the commercialization of
products similar to Products. The JCC shall in particular:

 

  (a)

[…***…];

 

  (b)

[…***…];

 

  (c)

[…***…];

 

  (d)

[…***…]; and

 

  (e)

[…***…].

***Confidential Treatment Requested

 

16



--------------------------------------------------------------------------------

3.4        Committee Membership and Meetings.

(a)      Committee Members. Each Committee representative shall have appropriate
knowledge and expertise and sufficient seniority within the applicable Party to
make decisions arising within the scope of the applicable Committee’s
responsibilities. Each Party may replace its representatives on any Committee on
written notice to the other Party, but each Party shall strive to maintain
continuity in the representation of its Committee members. Each Party shall
appoint one (1) of its representatives on each Committee to act as a
co-chairperson of such Committee. The co-chairpersons shall jointly prepare and
circulate agendas to Committee members at least […***…] before each Committee
meeting and shall direct the preparation of reasonably detailed minutes for each
Committee meeting, which shall be approved by the co-chairpersons and circulated
to Committee members within […***…] of such meeting.

(b)      Meetings. Each Committee shall hold meetings at such times as it elects
to do so, but in no event shall such meetings be held less frequently than once
every […***…], unless otherwise agreed by the Parties. Upon reasonable written
request by any Party to hold ad-hoc meetings, both Parties agree to schedule
such ad-hoc meetings within a reasonable time frame. Meetings of any Committee
may be held in person, or by audio or video teleconference; provided that unless
otherwise agreed by both Parties, at least […***…] for each Committee shall be
held in person, and all in-person Committees shall be held at locations
alternately selected by the Parties. Each Party shall be responsible for all of
its own expenses of participating in any Committee meetings. No action taken at
any meeting of a Committee shall be effective unless at least one representative
of each Party is participating.

(c)      Non-Member Attendance. Each Party may from time to time invite a
reasonable number of participants, in addition to its representatives, to attend
the Committee meetings in a non-voting capacity; provided that if either Party
intends to have any Third Party (including any consultant) attend such a
meeting, such Party shall provide at least […***…] prior written notice to the
other Party and obtain the other Party’s approval for such Third Party to attend
such meeting, which approval shall not be unreasonably withheld or delayed. Such
Party shall ensure that such Third Party is bound by confidentiality and non-use
obligations consistent with the terms of this Agreement.

3.5        Decision-Making. All decisions of each Committee shall be made by
unanimous vote, with each Party’s representatives collectively having one
(1) vote. If after reasonable discussion and good faith consideration of each
Party’s view on a particular matter before the JDC, JCC or another subcommittee
of the JSC, the representatives of the Parties cannot reach an agreement as to
such matter within […***…] after such matter was brought to such Committee for
resolution, such disagreement shall be referred to the JSC for resolution. If
after reasonable discussion and good faith consideration of each Party’s view on
a particular matter before the JSC, the representatives of the Parties cannot
reach an agreement as to such matter within [...***...] after such matter was
brought to the JSC for resolution or after such matter has been referred to the
JSC, such disagreement shall be referred to the Chief Executive Officer of
Neurocrine and the Chief Executive Officer of MTPC or its designee
(collectively, the “Executive Officers”) for resolution as follows:

***Confidential Treatment Requested

 

17



--------------------------------------------------------------------------------

(a)      If […***…], then the Executive Officers shall discuss in good faith a
resolution of the matter that addresses both MTPC’s objectives and Neurocrine’s
concern for worldwide Development and Commercialization of Products, and if the
Executive Officers cannot resolve such matter within […***…] after such matter
has been referred to them, the Chief Executive Officer of […***…] shall be
entitled to make the final decision; provided that such decision shall be made
in good faith […***…].

(b)      If […***…], then the Executive Officers shall discuss in good faith a
resolution of the matter, and if the Executive Officers cannot resolve such
matter within […***…] after such matter has been referred to them, the Chief
Executive Officer of […***…] shall be entitled to make the final decision;
provided that such decision shall be made in good faith […***…].

3.6        Limitations on Authority. Each Committee shall have only such powers
as are expressly assigned to it in this Agreement, and such powers shall be
subject to the terms and conditions of this Agreement. Without limiting the
generality of the foregoing, no Committee will have the power to amend this
Agreement, and no decision of a Committee may be in contravention of any terms
and conditions of this Agreement.

3.7        Withdrawal. At any time during the Term and for any reason,
Neurocrine shall have the right to withdraw from participation in any Committee
upon written notice to MTPC, which notice shall be effective immediately upon
receipt (“Withdrawal Notice”). Following the issuance of a Withdrawal Notice and
subject to this Section 3.7, Neurocrine’s representatives to the applicable
Committee shall not participate in any meetings of such Committee. If, at any
time following the issuance of a Withdrawal Notice, Neurocrine wishes to resume
participation in the applicable Committee, Neurocrine shall notify MTPC in
writing, and thereafter, Neurocrine’s representatives to such Committee shall be
entitled to attend any subsequent meeting of such Committee and to participate
in the activities of, and decision-making by, such Committees as provided in
this Article 3 as if a Withdrawal Notice had not been issued by Neurocrine.
Following Neurocrine’s issuance of a Withdrawal Notice, unless and until
Neurocrine resumes participation in the applicable Committee in accordance with
this Section 3.7(a) all meetings of the applicable Committee will be held at
MTPC’s facilities; and (b) Neurocrine shall have the right to continue to
receive the minutes of such Committee meetings, but shall not have the right to
approve the minutes for any meeting of such Committee held after Neurocrine’s
issuance of a Withdrawal Notice.

3.8        Alliance Managers. Promptly after the Effective Date, each Party
shall appoint an individual to act as the alliance manager for such Party (the
“Alliance Manager”). Each Alliance Manager shall be responsible for alliance
management between the Parties on a day-to-day basis throughout the Term. Each
Alliance Manager shall be permitted to attend meetings of the JSC and other
Committees as appropriate as non-voting participants. The Alliance Managers

***Confidential Treatment Requested

 

18



--------------------------------------------------------------------------------

shall be the primary contact for the Parties regarding the activities
contemplated by this Agreement and shall facilitate all such activities
hereunder. Each Party may replace its Alliance Manager with an alternative
representative at any time with prior written notice to the other Party. Any
Alliance Manager may designate a substitute to temporarily perform the functions
of that Alliance Manager. Each Alliance Manager shall be charged with creating
and maintaining a collaborative work environment within the JSC and its
subcommittees.

 

4.

DEVELOPMENT

4.1        Development Responsibilities.

  (a)    Development in the MTPC Territory. Subject to the terms and conditions
of this Agreement, MTPC (itself and with its Affiliates and Sublicensees, as
applicable) shall be responsible, at its sole cost and expense, for all
Development of Compounds and Products, including all clinical trials,
formulation studies and regulatory activities, that are necessary for or
otherwise support obtaining and maintaining Regulatory Approval solely in the
MTPC Territory. MTPC may reasonably request that Neurocrine conduct or assist
MTPC with certain of such Development activities on MTPC’s behalf. If Neurocrine
agrees to conduct or assist with any such activities, the Parties shall amend
the Development Plan accordingly, and MTPC shall reimburse all reasonable
internal (at a fully-burdened rate) and external costs incurred by Neurocrine to
conduct such activities in accordance with the Development Plan provided that
items and costs of such Development activities shall be discussed and agreed
upon in advance between the Parties. For clarity, such Development activities
which MTPC may request Neurocrine, itself or through any Affiliate or CMO, to
conduct shall include Manufacturing activities which may be required for
Regulatory Approval solely in the MTPC Territory.

  (b)    Development Outside the MTPC Territory. Subject to Section 4.3,
Neurocrine (itself and with its Affiliates and Neurocrine Collaborators, as
applicable) shall be responsible, at its sole cost and expense, for all
Development of Compounds and Products that support obtaining and maintaining
Regulatory Approval outside the MTPC Territory. Neurocrine, itself or through an
Affiliate or Neurocrine Collaborators, may conduct all such activities in its
sole discretion.

4.2        Development Plan. MTPC shall conduct all Development of Compounds and
Products in the Field in the MTPC Territory in accordance with a comprehensive
development plan (as amended in accordance with this Agreement, the “Development
Plan”), the initial version of which has been agreed by the Parties and is
attached to the Letter Agreement. The Development Plan will include Development
of a Product for HD and TD in the MTPC Territory (unless Development of either
such indication is terminated in accordance with the terms of this Agreement).
The Parties intend that the Development Plan will include detailed descriptions
of each clinical trial described therein; including the design, enrollment
criteria, endpoints and protocols thereof, as well as the regulatory strategy
for Products throughout the MTPC Territory, and MTPC will include all such
information in the Development Plan when available. From time to time, but at
least […***…], MTPC will update the Development Plan and submit such updated
plan to the JDC for review and discussion. The JDC will then submit the
Development Plan to the JSC for review, discussion and approval.

***Confidential Treatment Requested

 

19



--------------------------------------------------------------------------------

4.3        Joint Development.

  (a)    HD Trial. The Parties acknowledge that patient recruitment for clinical
trials necessary for Regulatory Approval of a Product for HD in Japan may be
unreasonably difficult, and that it might be in the best interests of the
Commercialization of a Product in the MTPC Territory to instead use data from a
HD Trial to obtain such Regulatory Approval. Promptly after the Effective Date,
MTPC shall consult with PMDA with respect to the design and enrollment criteria
for any clinical trials necessary to obtain Regulatory Approval of a Product for
HD in Japan. MTPC shall promptly notify Neurocrine of the outcome of such
consultation. Neurocrine and MTPC shall discuss in good faith and mutually agree
on the study design, protocol and cost of the HD Trial prior to the initiation
of the HD Trial by Neurocrine. Neurocrine shall initiate the HD Trial no later
than […***…]. MTPC shall update the Development Plan to include the HD Trial
according to consultation by Neurocrine. Neurocrine shall conduct, at its own
cost and expense, the HD Trial in accordance with the Development Plan; provided
that […***…].

  (b)    Global Trials. If the Parties agree to conduct a Global Trial, then the
Parties and, if applicable, the relevant Neurocrine Collaborators shall discuss
in good faith and determine the terms under which the Parties will conduct such
Global Trial, including the allocation between the Parties of costs and
expenses, decision-making process and authority for trial design and protocols,
management of budget overages, allocation of Development activities and
responsibilities and data sharing procedures. Neurocrine shall determine, in its
sole discretion, whether and to what extent it participates in any cost-sharing
or other activities related to Global Trials. Upon agreement, the Parties shall
enter into a written agreement setting forth all such agreed terms.

4.4        Conduct of Development Activities. MTPC shall Develop Compounds and
Products in the Field in the MTPC Territory in compliance with all Applicable
Laws, including the FCPA and good scientific and clinical practices under the
Applicable Laws of the country in which such activities are conducted.
Neurocrine shall perform its obligations under this Agreement in compliance with
all Applicable Laws, including the FCPA and good scientific and clinical
practices under the Applicable Laws of the country in which such activities are
conducted.

4.5        Records and Updates. MTPC shall maintain records, in sufficient
detail and in good scientific manner appropriate for patent and regulatory
purposes, which shall fully and properly reflect all work done and results
achieved by or on behalf of MTPC in the performance of Development activities
pursuant to this Agreement. MTPC shall keep the JSC regularly

***Confidential Treatment Requested

 

20



--------------------------------------------------------------------------------

informed of the status of all Development activities with respect to Compounds
and Products in the Field in the MTPC Territory conducted by it pursuant to this
Agreement. Without limiting the foregoing, at least [...***...], MTPC shall
provide the JSC with summaries in reasonable detail of all data and results
generated or obtained in the course of MTPC’s and its Affiliates’ and
Sublicensees’ performance of activities with respect to Compounds and Products
in the Field in the MTPC Territory. Neurocrine shall maintain records, in
sufficient detail and in good scientific manner appropriate for patent and
regulatory purposes, which shall fully and properly reflect all work done and
results achieved by or on behalf of Neurocrine in the performance of Development
activities requested by MTPC pursuant to this Agreement. Neurocrine shall keep
the JSC regularly informed of the status of all Development activities with
respect to Compounds and Products outside the MTPC Territory conducted by it
pursuant to this Agreement. Without limiting the foregoing, at least [...***...]
Neurocrine shall provide the JSC with summaries in reasonable detail of all data
and results generated or obtained in the course of Neurocrine’s and its
Affiliates’ and Collaborators’ performance of Development activities requested
by MTPC pursuant to this Agreement with respect to Compounds and Products
outside the MTPC Territory.

4.6        Development Diligence. MTPC shall use Commercially Reasonable Efforts
to Develop, file MAAs and, as applicable, seek Pricing and Reimbursement
Approval for and seek and maintain Regulatory Approval for Products in the Field
throughout the MTPC Territory. MTPC shall conduct all such activities in
accordance with the Development Plan.

4.7        Use of Subcontractors. MTPC may perform its Development activities
under this Agreement through one or more subcontractors, provided that (a) MTPC
will remain responsible for the work allocated to, and payment to, such
subcontractors to the same extent it would if it had done such work itself;
(b) each subcontractor undertakes in writing obligations of confidentiality and
non-use regarding Confidential Information that are substantially the same as
those undertaken by the Parties pursuant to Article 13, and (c) each
subcontractor agrees in writing to assign all intellectual property developed in
the course of performing any such work. For clarity, any intellectual property
owned, developed or licensed by, or on behalf of such subcontractor, prior to,
or independent of, subcontractor’s performance of any such work shall be
subcontractor’s property and shall not assign to MTPC. MTPC may also subcontract
work on terms other than those set forth in this Section 4.7 with the prior
approval of the JDC.

4.8        Materials Transfer. In order to facilitate the Development activities
contemplated by this Agreement, either Party may provide to the other Party
certain biological materials or chemical compounds Controlled by the supplying
Party (collectively, “Materials”) for use by the other Party in furtherance of
such Development activities. Except as otherwise provided for under this
Agreement, all such Materials delivered to the other Party will remain the sole
property of the supplying Party, will be used only in furtherance of the
Development activities conducted in accordance with this Agreement, will not be
used or delivered to or for the benefit of any Third Party, except for
subcontractors, without the prior written consent of the supplying Party, and
will be used in compliance with all Applicable Laws. The Materials supplied
under this Agreement must be used with prudence and appropriate caution in any
experimental work because not all of their characteristics may be known. Except
as expressly set forth in this Agreement, THE MATERIALS ARE PROVIDED “AS IS” AND
WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT

***Confidential Treatment Requested

 

21



--------------------------------------------------------------------------------

LIMITATION ANY IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY
PARTICULAR PURPOSE OR ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT
INFRINGE OR VIOLATE ANY PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

5.

REGULATORY ACTIVITIES

5.1        Conduct of Regulatory Activities. MTPC shall be solely responsible
for formulating regulatory strategy and for preparing, filing, obtaining and
maintaining Regulatory Approvals for Products in the Field in the MTPC
Territory. MTPC, its Affiliate or Sublicensee shall be the holder of all
Regulatory Approvals for Products in the Field in the MTPC Territory and shall
have responsibility for interactions with Regulatory Authorities with respect to
Products in the Field in the MTPC Territory. MTPC shall consult with Neurocrine
through the JDC regarding, and keep Neurocrine regularly informed of, the
preparation, Regulatory Authority review and approval of submissions and
communications with Regulatory Authorities with respect to Products in the Field
in the MTPC Territory. In addition, MTPC shall promptly provide Neurocrine with
copies of any material documents, information and correspondence received from a
Regulatory Authority with an English summary thereof and, upon reasonable
request by Neurocrine, with copies of any other documents, reports and
communications from or to any Regulatory Authority relating to Compounds,
Products or activities under this Agreement, with an English summary thereof.
Except as agreed otherwise by the Parties under Section 4.3, MTPC shall bear all
expenses it incurs to conduct all regulatory activities in the MTPC Territory
under this Agreement.

5.2        Neurocrine Activities. Neurocrine agrees to keep MTPC informed of the
preparation, Regulatory Authority review and approval of submissions and
communications with Regulatory Authorities with respect to Products in the Field
outside the MTPC Territory. In addition, Neurocrine shall, upon reasonable
request by MTPC, promptly provide MTPC with copies of any material documents,
information and correspondence received from a Regulatory Authority outside the
MTPC Territory in Neurocrine’s possession and Neurocrine has the legal right to
transfer. In the event that Neurocrine Data shall be incorporated in the
Regulatory Filing to obtain Regulatory Approvals in MTPC Territory, Neurocrine
shall promptly provide MTPC copies of any modification, correction and revision
of such Neurocrine Data to fulfill MTPC’s obligation in Development and
Regulatory Approval in the MTPC Territory. In addition, in such case, Neurocrine
shall retain any records relating to or supporting for such Neurocrine Data
incorporated in the Regulatory Filing in the MTPC Territory as long as any
Regulatory Agency in the MTPC Territory requires MTPC, its Affiliates or
Sublicensees to keep such records. Upon MTPC’s reasonable request, Neurocrine
shall assist MTPC to fulfill the requirements of any Regulatory Agency in the
MTPC Territory related to Neurocrine Data incorporated in the Regulatory Filing
in the MTPC Territory, and MTPC shall reimburse all reasonable internal (at a
fully-burdened rate) and external costs incurred by Neurocrine to conduct such
activities, provided that items and costs of such activities shall be discussed
and agreed upon in advance between the Parties.

 

22



--------------------------------------------------------------------------------

5.3        Inspections and Audits.

 (a)    By Regulatory Authorities. In the event of MTPC receives any
correspondence, inquiry or request for an inspection or audit from a Regulatory
Authority which relates to Neurocrine Data, MTPC shall promptly notify
Neurocrine of such correspondence, inquiry or request of any inspection or
audit. Neurocrine shall cooperate with MTPC in responding to such
correspondence, inquiry or any inspection or audit concerning any of Neurocrine
Data , and MTPC shall reimburse all reasonable internal (at a fully-burdened
rate) and external costs incurred by Neurocrine to conduct such activities.

 (b)    By MTPC. In the event that Neurocrine Data shall be incorporated in the
Regulatory Filing to obtain Regulatory Approvals in MTPC Territory, Neurocrine
shall permit MTPC’s authorized representatives to conduct a reasonable
examination or quality inspection of such Neurocrine Data.

5.4        Adverse Event Reporting; Pharmacovigilance Agreement. As between the
Parties: (a) Neurocrine shall be responsible for the timely reporting of all
quality, complaints and Safety Data relating to Compounds and Products to the
appropriate Regulatory Authorities outside the MTPC Territory; and (b) except as
otherwise agreed in writing by the Parties, MTPC shall be responsible for the
timely reporting of all quality, complaints and Safety Data relating to
Compounds and Products to the relevant Regulatory Authorities in the MTPC
Territory, in each case in accordance with Applicable Laws of the relevant
countries and Regulatory Authorities. The Parties shall cooperate with each
other with respect to their respective pharmacovigilance responsibilities, and
each Party shall be solely responsible for costs relating to its respective
pharmacovigilance responsibilities, unless agreed otherwise by the Parties in
writing. The Parties shall negotiate in good faith and enter into, in timely
manner, a mutually acceptable pharmacovigilance agreement with respect to the
Compound and Product. Unless otherwise mutually agreed, such pharmacovigilance
agreement shall cover the exchange of safety information and appropriate
management of pharmacovigilance activities to fulfill all legal and regulatory
requirements both inside and outside of the MTPC Territory.

 

6.

COMMERCIALIZATION

6.1        Commercialization. MTPC shall have the exclusive right to
Commercialize Products in the Field in the MTPC Territory during the Term,
subject to the terms and conditions of this Agreement. Without limiting the
foregoing, during the Term, MTPC will have the exclusive right and
responsibility for the following with respect to Products in the Field in the
MTPC Territory: (a) establishing the Commercialization (including marketing)
strategy and tactics (the “Commercial Strategy”); (b) establishing pricing and
reimbursement; (c) managed care contracting; (d) receiving, accepting and
filling orders; (e) distribution to customers; (f) controlling invoicing, order
processing and collecting accounts receivable for sales; and (g) recording sales
in its books of account for sales.

6.2        Commercialization Plan. […***…], MTPC shall prepare a preliminary,
non-binding commercialization plan for the marketing, promotion and pricing of
Products in the Field in the MTPC Territory during the […***…] after First
Commercial

***Confidential Treatment Requested

 

23



--------------------------------------------------------------------------------

Sale in the MTPC Territory. […***…], MTPC shall prepare a non-binding plan for
the marketing, promotion and pricing of Products in the Field in such country
during the […***…] after First Commercial Sale in such country, which plan shall
be reasonable in scope and detail and may be amended by MTPC (the
“Commercialization Plan” for such country). MTPC shall update each
Commercialization Plan on a yearly basis in connection with royalty payments
under Section 9.1 (to cover the subsequent […***…]) and shall promptly provide
each such update and any material amendments to each Commercialization Plan to
Neurocrine through the JCC. Without limiting the provisions of this Section 6.2,
through the JCC, MTPC shall regularly consult with and provide updates to
Neurocrine regarding the Commercial Strategy and Commercialization of Products
in the Field in the MTPC Territory.

6.3        Diligence. During the Term, MTPC shall use Commercially Reasonable
Efforts to market, promote and otherwise Commercialize a Product in the Field
throughout the MTPC Territory. Without limiting the foregoing, MTPC shall use
Commercially Reasonable Efforts to achieve First Commercial Sale of a Product in
each country in the MTPC Territory within a reasonable time […***…].

 

7.

MANUFACTURE AND SUPPLY

7.1        Development Supply.

 (a)    Obligations. Neurocrine, itself or through any Affiliate or CMO, shall
supply all of MTPC’s, its Affiliates’ and Sublicensees’ requirements of
Compounds and Products, including matched placebo, in the form of drug product
(“Drug Product”), or in the form of bulk Compound (“API”) if MTPC requests, for
all Development of Compounds and Products in the Field in the MTPC Territory,
pursuant to a separate supply agreement to be entered into between the Parties
(the “Development Supply Agreement”), along with a quality agreement, reasonably
in advance of anticipated first development supply of API or Drug Product in the
MTPC Territory. Unless agreed otherwise by the Parties, MTPC shall use all API
or Drug Product supplied by Neurocrine under this Section 7.1 solely to conduct
Development in the Field in the MTPC Territory in accordance with the terms of
this Agreement. Notwithstanding anything in this Agreement to the contrary, at
any time MTPC may elect to manufacture Compounds and Products itself for its
Development use in the MTPC Territory, provided that MTPC shall remain
responsible for payment for supply of all API or Drug Product under outstanding
purchase orders submitted to Neurocrine.

 (b)    Price. All Drug Product supplied by Neurocrine for Development use will
be supplied at a price of (i) […***…] and (ii) […***…] and (iii) a price
corresponding to the above (i) and (ii) in case of Drug Product in strength
other than […***…]. Neurocrine will invoice MTPC within […***…] after the
acceptance of each shipment of Drug Product or API is notified by MTPC pursuant
to the Section 7.1(e), and MTPC will pay each such invoice within […***…] after
receipt thereof. The price of such API and Drug Product may be changed due to an
unexpected cost increase, such as a substantial increase of the raw materials
costs. In such case,

***Confidential Treatment Requested

 

24



--------------------------------------------------------------------------------

Neurocrine shall notify MTPC of the proposed changed price and reason for such
change and the Parties shall agree in good faith to be supplied at the updated
Neurocrine’s Cost of Goods.

 (c)    Forecasting and Ordering. As soon as practicable after the Effective
Date, MTPC shall provide Neurocrine with forecasts of MTPC’s purchase orders for
API and Drug Product for Development use, which may be placed for the initial
[…***…] after the Effective Date, and thereafter, MTPC will provide Neurocrine
with non-binding forecasts of MTPC’s subsequent purchase orders for Drug Product
and API for Development use […***…] prior to the estimated date of placing each
such purchase order. Upon receipt of MTPC’s non-binding forecast above,
Neurocrine shall confirm whether the stock of API which can be allocated for
anticipated MTPC’s purchase orders and shall provide the forecast of the stock
of API for MTPC’s use for the following […***…], then notify of such
availability or non-availability and forecast of such API stock to MTPC. The
purchase orders for Development use shall be placed to allow no less than
[…***…] in case of Drug Product and […***…] in case of API lead time prior to
the delivery dates specified in such purchase orders, and Neurocrine will use
commercially reasonable efforts to comply with the requested delivery dates. In
the event there is no API available to manufacture Drug Product, purchase orders
for Drug Product for Development use shall be placed to allow no less than
[…***…] lead time prior to the delivery dates in the purchase order. Purchase
orders for Drug Product and API for Development use will be non-cancelable. The
JDC or the JMC (if and when the JMC is formed) shall coordinate the forecasting,
ordering and supply of API and Drug Product under this Section 7.1.

 (d)    Compliance. Neurocrine, itself or through its Affiliate or CMO, shall
manufacture Drug Product or API in compliance with all Applicable Laws and in
accordance with such appropriate quality, specifications and test methods,
formula and manufacturing process as specified by mutual written agreement of
Neurocrine and MTPC, which may not be changed by Neurocrine without prior
written consent of MTPC, except as may be required by any Regulatory
Authorities. MTPC shall not use Drug Product or API that to MTPC’s knowledge
does not meet the then-prevailing quality, specifications and test methods,
formula and manufacturing process.

 (e)    Acceptance. MTPC shall confirm the quality of the Drug Product or API
delivered by Neurocrine’s CMOs conforms to the specifications and shall use the
testing method specified by mutual agreement of Neurocrine and MTPC. In case
that any quantity of Drug Product or API supplied by Neurocrine’s CMOs hereunder
does not, at the time of delivery, conform to the then-prevailing
specifications, Neurocrine shall at its own cost replace such quantity of the
Drug Product or API with material of the quality specified in such
specifications, and MTPC shall at Neurocrine’s option and expense return to
Neurocrine or its CMO or dispose of such quantity of the Drug Product or API
that failed to meet such specifications; provided, however, that MTPC shall have
notified Neurocrine, within […***…] from receipt of the applicable Drug Product
or API of the failure of such quantity to meet the specifications and in any
event before MTPC uses such Drug Product or API for any purpose. If MTPC
notifies Neurocrine within such […***…] that the Drug Product or API does not
conform to the specifications, Neurocrine may have the relevant Drug Product or
API tested by an appropriate independent laboratory reasonably acceptable to
MTPC to determine finally whether or not the Drug Product or API conforms to its
specifications. The results of such test

***Confidential Treatment Requested

 

25



--------------------------------------------------------------------------------

carried out by the laboratory shall be binding upon the Parties. The expenses of
the laboratory will be borne by the Party against which the laboratory rules.
ALL OTHER EXPRESS AND IMPLIED WARRANTIES, INCLUDING WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE, ARE SPECIFICALLY
DISCLAIMED BY NEUROCRINE AND EXCLUDED FROM THE TERMS OF SALE OF THE DRUG PRODUCT
OR API.

(f)    Responsibility of Quality. Neurocrine shall perform and have sole
responsibility for all quality tests on API and Drug Product manufactured by
Neurocrine or Neurocrine’s CMO. Neurocrine shall prepare, maintain and retain
all required documents, data and retained sample including batch record,
certificate of analysis, GMP statement and TSE statement, relating to the
Manufacturing of API and Drug Product in accordance with the Applicable Law and
regulations and shall, upon request of MTPC, furnish MTPC with copies of those
documents and data. For avoidance of doubt, MTPC may perform, in its sole
discretion, such quality tests on API and Drug Product Manufactured by
Neurocrine or Neurocrine’s CMO upon its receipt according to the test methods to
be transferred by Neurocrine.

7.2        Commercial Supply.

(a)    Supply Agreement. Unless and until elected otherwise by MTPC, Neurocrine,
itself or through its Affiliate or CMO, shall manufacture and supply MTPC’s, its
Affiliates’ and Sublicensees’ requirements for Compounds and Products, either as
(i) API or (ii) Drug Product, for commercial use in the MTPC Territory, pursuant
to a separate supply agreement to be entered into between the Parties (the
“Supply Agreement”), along with a quality agreement, reasonably in advance of
anticipated First Commercial Sale of Product in the MTPC Territory. Pursuant to
the Supply Agreement, Neurocrine will supply either API or Drug Product at a
transfer price of (i) […***…] and (ii) […***…] and (iii) a price corresponding
to the above (i) and (ii) in case of Drug Product in strength other than […***…]
per capsule. The transfer price may be changed due to unexpected cost increase,
such as substantial increase of the raw material or other costs. In such case,
Neurocrine shall notify MTPC of the proposed changed transfer price and reason
for such change and the Parties shall agree with the revision of the transfer
price in good faith. […***…], then the Parties shall negotiate in good faith and
agree with the revision of the transfer price. MTPC shall be solely responsible
for formulating API supplied by or on behalf of Neurocrine (if so supplied) into
Drug Product and for packaging and labeling such Drug Product manufactured by
MTPC, or Drug Product supplied by or on behalf of Neurocrine, as the case may
be, for commercial use in the Field in the MTPC Territory.

(b)    MTPC’s Manufacture and Transition. Notwithstanding Section 7.2(a), at any
time, MTPC may assume responsibility for manufacturing and supplying API or Drug
Product for commercial use in the MTPC Territory; provided that MTPC shall
notify Neurocrine at least […***…] prior to its anticipated establishment of
such supply and keep Neurocrine reasonably informed of its progress in
establishing such supply. Upon such notice, Neurocrine and MTPC will in good
faith prepare and agree on a schedule and plan pursuant to which MTPC (directly
or through its Affiliate or CMOs) will assume such manufacturing responsibility.

***Confidential Treatment Requested

 

26



--------------------------------------------------------------------------------

For clarity, in case MTPC assumes the manufacturing and supplying API or Drug
Product, Neurocrine shall not unreasonably refuse MTPC to right to use the CMO
(including the CMO for the manufacturing of the starting material) that is the
same as the one Neurocrine used to manufacture API or Drug Product. The Parties
agree to discuss in good faith a joint purchasing arrangement, to the extent
permitted by Applicable Law.

7.3        Formulation Activities. If MTPC desires to use a different
formulation of Drug Product, in connection with Development or Commercialization
of Compounds and Products in the Field in the MTPC Territory, from the one that
Neurocrine is developing and using as of the Effective Date, MTPC shall be
solely responsible for all related formulation and process development
activities. In no event will Neurocrine be obligated to supply API or Drug
Product under this Agreement or the Supply Agreement in a different formulation
from the one that Neurocrine is developing and using as of the Effective Date,
provided that Neurocrine shall provide MTPC with reasonable support and
assistance at MTPC’s reasonable request provided […***…] advance notice is
provided to Neurocrine. MTPC shall reimburse all reasonable internal (at a
fully-burdened rate) and external costs incurred by Neurocrine to conduct such
activities, provided that items and costs of such activities shall be discussed
and agreed upon in advance between the Parties.

7.4        Technical Transfer. Upon reasonable request from MTPC, Neurocrine
shall forthwith and cooperate with MTPC or its designated manufacturer and
provide MTPC or its designated manufacturer with technical assistance, with
respect to Neurocrine Technology in order to enable MTPC to use such Neurocrine
Technology to manufacture and produce the API and Drug Product. Neurocrine shall
use commercially reasonable efforts to complete such technical transfer within
[…***…] after such request. Upon reasonable request from MTPC, Neurocrine shall
forthwith and cooperate with MTPC or its designated analytical testing facility
and provide MTPC or its designated analytical testing facility with technical
assistance, with respect to Neurocrine Technology in order to enable MTPC to use
such Neurocrine Technology to analyze the API and Drug Product. Neurocrine shall
use commercially reasonable efforts to complete such technical transfer within
[…***…] after such request. MTPC shall reimburse all reasonable internal (at a
fully-burdened rate) and external costs incurred by Neurocrine to conduct such
activities under this Section 7.4, provided that items and costs of such
activities shall be discussed and agreed upon in advance between the Parties.

7.5        Information on Manufacture. To the extent Neurocrine, itself or
through any Affiliate or CMO, supplies API and Drug Product for Development and
Commercialization under this Agreement, Neurocrine shall make available to MTPC
all information, in its possession and Neurocrine has the legal right to
transfer, related to the Manufacture of API and Drug Product to enable MTPC to
maintain or obtain the Regulatory Approval in the MTPC Territory. Neurocrine
shall use commercially reasonable efforts to require that CMO allow Neurocrine
to provide MTPC access to and the right to use all Manufacturing information, in
CMO’s possession, to the extent that such information is reasonably useful for
Development or Commercialization of Compounds and Products in the Field for the
MTPC Territory, including preparation and filing of MAAs for a Product with the
applicable Regulatory Authorities in the MTPC Territory, in accordance with this
Agreement. MTPC shall reimburse all reasonable internal (at a fully-burdened
rate) and external costs incurred by Neurocrine to conduct such

***Confidential Treatment Requested

 

27



--------------------------------------------------------------------------------

activities under this Section 7.5, provided that items and costs of such
activities shall be discussed and agreed upon in advance between the Parties.

 

8.

FEES AND PAYMENTS

8.1        Upfront Payment. MTPC shall make a one-time payment to Neurocrine of
thirty million U.S. dollars ($30,000,000) within thirty (30) days after the
Effective Date. Such amount shall be subject to twenty percent
(20.42%) withholding by MTPC (i.e., MTPC may withhold $6,126,000 and make a net
payment to Neurocrine of $23,874,000), unless prior to such thirty (30) day
period MTPC has received from Neurocrine the documents necessary or useful for
avoiding withholding taxes (“Tax Withholding Avoidance Documents”). If MTPC so
withholds, then MTPC will reasonably assist Neurocrine in obtaining a refund of
the withheld amounts from the applicable Japanese tax authorities upon the
receipt from Neurocrine of the Tax Withholding Avoidance Documents at a
subsequent date. The examples of the Tax Withholding Avoidance Documents between
Japan and United States in 2009 are: Form #3 (Application form for income tax
convention), Form #17 (Application for enjoying income tax benefit), and Form
#6166 (to be issued by Department of the Treasury, IRS, USA). Notwithstanding
the foregoing, in the event that Neurocrine will fail to provide the Tax
Withholding Avoidance Documents prior to such thirty (30) days period, the
Parties may agree to extend the due date of upfront payment until Neurocrine
will provide such Tax Withholding Avoidance Documents to MTPC.

8.2        Milestone Payments.

(a)        Regulatory and Commercialization Milestone Payments.

(i) Neurocrine shall notify MTPC of the first achievement of each Milestone
Event below (whether by Neurocrine or its Affiliate or a Neurocrine
Collaborator). Within thirty (30) days after each such notice, MTPC shall pay to
Neurocrine the non-refundable, non-creditable Milestone Payment corresponding to
such Milestone Event as shown below.

 

Regulatory and Commercialization Milestone Events

Milestone
Payments (in U.S.
Dollars)

  [...***...]

$[...***...]

  [...***...]

$[...***...]    

  Or

Or    

  [...***...]

         

***Confidential Treatment Requested

 

28



--------------------------------------------------------------------------------

  [...***...]

    i) $[...***...]         and       ii) $[...***...]  

 

(ii) Within thirty (30) days after the first achievement of each Milestone Event
below (whether by MTPC or any of its Affiliates or Sublicensees), MTPC shall pay
to Neurocrine the non-refundable, non-creditable Milestone Payment corresponding
to such Milestone Event as shown below.

 

Regulatory and Commercialization Milestone Events

Milestone
Payments (in U.S.
Dollars)

[...***...]

$[...***...]

 

   

[...***...]

$[...***...]

 

   

[...***...]

$[...***...]

 

   

[...***...]

 

$[...***...]

 

Notwithstanding the foregoing, in case the daily drug price of the Product
determined by Regulatory Authority is lower than […***…], then the Milestone
Payment of $[…***…] on […***…] is to be a credit against the royalties payable
to Neurocrine pursuant to the Section 8.3.

(iii) For clarity, the Milestone Payments set forth in this Section 8.2(a) shall
be payable only once, upon the first achievement of the applicable Milestone
Event for any Compound or Product. The maximum total amount payable under this
Section 8.2(a) is […***…].

(b)      Annual Net Sales Milestones.

(i) Within thirty (30) days after the end of each Calendar Quarter in which
aggregate annual Net Sales of all Products in the Field in the MTPC Territory
first reach any threshold indicated in the Milestone Events listed below, MTPC
shall pay to Neurocrine the corresponding non-refundable, non-creditable
Milestone Payment set forth below:

***Confidential Treatment Requested

 

29



--------------------------------------------------------------------------------

Annual Net Sales Milestone Events Milestone          
Payments           

 

    [...***...]

 

 

$[...***...]            

 

 

    [...***...]

 

$[...***...]            

 

 

    [...***...]

 

$[...***...]            

 

    (ii)      For clarity, the annual Net Sales Milestone Payments set forth in
this Section 8.2(b) shall be payable only once, upon the first achievement of
the applicable Milestone Event and shall be additive so that if all three
(3) Milestone Events set forth in Section 8.2(b)(i) are achieved in the same
Calendar Year, MTPC shall pay to Neurocrine all three (3) Milestone Payments.
The maximum total amount payable under this Section 8.2(b) is […***…].

8.3           Royalty Payments.

(a)    Royalty Rate. Subject to the terms and conditions of this Agreement, MTPC
shall pay Neurocrine the royalties as set forth below on aggregate annual Net
Sales of Products in each country in the MTPC Territory during the Royalty Term,
as calculated by multiplying the applicable royalty rate set forth below by the
corresponding amount of aggregate Net Sales of Products in such country in such
Calendar Year.

 

Aggregate Annual Net Sales of Products of MTPC Territory (Tier) Royalty Rate    
 

 

Annual Net Sales up to [...***...]

 

 

 

 

 

[...***...]%            

 

 

  

 

 

For a portion of Annual Net Sales in excess of [...***...]

 

 

 

[...***...]%            

 

  

 

 

For the portion of Annual Net Sales in excess of [...***...]

 

 

 

[...***...]%            

 

  

 

(b)    Royalty Term. Royalties shall be paid on a Product-by-Product and
country-by-country basis in the MTPC Territory from the First Commercial Sale of
such Product in such country until the latest of (i) expiration of the
last-to-expire Valid Claim of the Neurocrine Patents and Joint Patents covering
the composition, method of manufacture or method of use in the Field of such
Product in such country; or (ii) [...***...] after the First Commercial Sale of
such Product in such country (the “Royalty Term”). Notwithstanding any other
provision in this Agreement, (1) the royalty rates provided in Section 8.3(a)
for such Product shall be reduced in such country by […***…] during the Royalty
Term after expiration of the last-to-expire Valid Claim of the Neurocrine
Patents and the only Valid Claim still existing is a Valid Claim in a

***Confidential Treatment Requested

 

30



--------------------------------------------------------------------------------

Joint Patent and/or a Valid Claim containing only Joint Compound Improvement
Inventions until the expiration of the last-to-expire Valid Claim of the Joint
Patents and/or the expiration of the last-to-expire Valid Claim containing only
Joint Compound Improvement Inventions and (2) no royalty shall be paid on any
Valid Claim in a Neurocrine Patent if such Valid Claim contains only MTPC
Compound Improvement Inventions.

(c)      Generic Competition. If one or more Generic Products to a Product is
launched in any country in the MTPC Territory during the Royalty Term for such
Product in such country, […***…], the royalty rates provided in Section 8.3(a)
for such Product shall be reduced in such country by […***…] for the Calendar
Quarter in which the applicable decline occurs and for all future Calendar
Quarters, unless and until such Generic Products are no longer sold or the
[…***…] increase above the threshold value described above.

(d)      Deduction for Third Party Settlements. MTPC shall be responsible for
all payments owed to any Third Party in connection with any settlement it enters
under Section 10.5. On a Product-by-Product and country-by-country basis, MTPC
may deduct […***…] of royalty payments actually paid to such Third Party under
such settlement agreement from any royalty payments owed to Neurocrine under
this Section 8.3, provided that in no event shall the deductions under this
Section 8.3(d) and Section 8.3(c) reduce royalties in any Calendar Quarter with
respect to such Product in such country to less than […***…] of the amount that
would otherwise be due to Neurocrine.

 

9.

PAYMENT; RECORDS; AUDITS

9.1          Payment; Reports.    Royalty payments due by MTPC to Neurocrine
under Section 8.3 shall be calculated and reported for each Calendar Quarter.
The final report for each Calendar Quarter setting forth, on a
country-by-country basis, Net Sales of Products by MTPC and its Affiliates and
Sublicensees in the MTPC Territory in sufficient detail to permit confirmation
of the accuracy of the royalty payment made, including, for each country, the
number of Products sold, the gross sales and Net Sales of Products, including
the deductions from gross sales to arrive at Net Sales, the royalties payable,
the method used to calculate the royalties, the exchange rates used and any
adjustments to royalties in accordance with Section 8.3, shall be provided to
Neurocrine within […***…] after the end of each Calendar Quarter. All royalty
payments due under Section 8.3 shall be paid from MTPC’s Japan offices within
[…***…] after the end of each Calendar Quarter

9.2          Exchange Rate; Manner and Place of Payment.    All references to
dollars and “$” herein shall refer to U.S. dollars. All references to yen and
“¥” herein shall refer to the Japanese yen. All payments hereunder shall be
payable in U.S. dollars. When conversion of payments from any currency other
than U.S. dollars is required, such conversion shall be at an exchange rate
equal to the average of the daily rates of exchange for the currency of the
country from which such payments are payable to the U.S. dollar as published by
The Wall Street Journal, Western U.S. Edition, during the Calendar Quarter in
which the applicable sales were

***Confidential Treatment Requested

 

31



--------------------------------------------------------------------------------

made. All payments owed under this Agreement shall be made by wire transfer in
immediately available funds to a bank and account designated in writing by
Neurocrine, unless otherwise specified in writing by Neurocrine.

9.3           Taxes.

(a)      Cooperation and Coordination. The Parties acknowledge and agree that it
is their mutual objective and intent to minimize, to the extent feasible and in
compliance with Applicable Laws, taxes payable with respect to their
collaborative efforts under this Agreement and that they shall use reasonable
efforts to cooperate and coordinate with each other to achieve such objective.
As such, MTPC shall not change the country from which its payments to Neurocrine
originate without the prior written consent of Neurocrine.

(b)      Payment of Tax. Neurocrine will pay any and all taxes levied on account
of any payments made to it under this Agreement. If any taxes are required to be
withheld by MTPC from any payment made to Neurocrine under this Agreement,
Neurocrine will provide the Tax Withholding Avoidance Documents to MTPC prior to
such payment to Neurocrine for avoiding withholding taxes. In case the Tax
Withholding Avoidance Documents are not available to MTPC at the due date of
such payments to Neurocrine, MTPC will (i) deduct such taxes from the payment
made to Neurocrine, (ii) timely pay the taxes to the proper taxing authority,
and (iii) send proof of payment to Neurocrine and certify its receipt by the
taxing authority within […***…] following such payment. For purposes of this
Section 9.3, each Party agrees to provide the other with reasonably requested
assistance to enable the due deduction by MTPC and appropriate recovery by
Neurocrine, which assistance includes provision of any tax forms and other
information that may be reasonably necessary in order for MTPC not to withhold
tax or to withhold tax at a reduced rate under an applicable bilateral tax
treaty, as the same may be amended from time to time. Notwithstanding the
foregoing, in case the Tax Withholding Avoidance Documents are not available to
MTPC at the due date of such payments to Neurocrine, the Parties may agree to
extend the due date of upfront payment until Neurocrine will provide such Tax
Withholding Avoidance Documents to MTPC.

9.4           Records; Audit. MTPC shall keep, and shall cause its Affiliates
and Sublicensees to keep, complete and accurate records pertaining to the sale
or other disposition of Products in sufficient detail to permit Neurocrine to
confirm the accuracy of royalty payments due hereunder. Such records shall be
kept for such period of time required by Applicable Laws, but no less than
[…***…] following the end of the Calendar Quarter to which they pertain.
Neurocrine shall have the right to cause an independent, international,
certified public accounting firm reasonably acceptable to MTPC to audit such
records to confirm Net Sales, royalties and other payments for a period covering
not more than […***…] following the Calendar Quarter to which they pertain. Such
audits may be exercised during normal business hours upon reasonable prior
written notice to MTPC. Prompt adjustments shall be made by the Parties to
reflect the results of such audit. Neurocrine shall bear the full cost of such
audit unless such audit discloses an underpayment by MTPC of more than […***…]
of the amount of royalties or other payments due under this Agreement for any
applicable Calendar Quarter, in which case, MTPC shall bear the cost of such
audit and shall promptly remit to Neurocrine the amount of any underpayment. Any
overpayment by MTPC revealed by an audit shall be credited

***Confidential Treatment Requested

 

32



--------------------------------------------------------------------------------

against future payment owed by MTPC to Neurocrine (and if no further payments
are due, shall be refunded by Neurocrine at the request of MTPC).

9.5           Late Payments. In the event that any payment due under this
Agreement is not paid when due in accordance with the applicable provisions of
this Agreement, the payment shall accrue interest from the date due at the rate
of […***…] per month; provided, however, that in no event shall such rate exceed
the maximum legal annual interest rate. The payment of such interest shall not
limit the Party entitled to receive payment from exercising any other rights it
may have as a consequence of the lateness of any payment.

 

10.

INTELLECTUAL PROPERTY

10.1         Ownership.

(a)        Data. All Data generated in connection with any Development,
regulatory, manufacturing or commercial activities with respect to any Compound
or Product conducted by or on behalf of MTPC or its Affiliates or Sublicensees
(the “MTPC Data”) shall be the sole and exclusive property of MTPC or its
Affiliates or Sublicensees, as applicable; provided, however, MTPC assigns and
shall assign, all Data related to MTPC Compound Improvement Inventions and Joint
Compound Improvement Inventions to Neurocrine upon Neurocrine’s request. All
Data generated in connection with any Development, regulatory, manufacturing or
commercial activities with respect to any Compound or Product conducted by or on
behalf of Neurocrine and its Affiliates and Neurocrine Collaborators (the
“Neurocrine Data”) shall be the sole and exclusive property of Neurocrine or its
Affiliates or Neurocrine Collaborators, as applicable.

(b)        Inventions. Inventorship of any Inventions will be determined in
accordance with the standards of inventorship and conception under U.S. patent
laws. The Parties will work together to resolve any issues regarding
inventorship or ownership of Inventions. Ownership of Inventions will be
allocated as follows:

    (i)    Neurocrine will solely own all Inventions, and Patents claiming such
Inventions, that relate to the composition, manufacture or use of any Compound,
or any improvement of any such composition, manufacture or use (each, a
“Compound Invention”), including all Joint Compound Improvement Inventions and
all MTPC Compound Improvement Inventions. All Compound Inventions will be
included in the Neurocrine Know-How, and Patents claiming such Compound
Inventions, Joint Compound Improvement Inventions or MTPC Compound Improvement
Inventions will be included in the Neurocrine Patents. MTPC assigns, and shall
assign, all of its rights in all Joint Compound Improvement Inventions and all
MTPC Compound Improvement Inventions to Neurocrine and all of its rights in
Patents claiming all Joint Compound Improvement Inventions and all MTPC Compound
Improvement Inventions.

    (ii)    Inventions discovered, made, conceived, or conceived and reduced to
practice solely by one (1) or more employees or contractors of Neurocrine or its
Affiliates, and Patents claiming such Inventions, after the Effective Date and
during the Term of this Agreement, shall be solely owned by Neurocrine, and
Inventions, other than Compound Inventions, Joint Compound Improvement
Inventions or MTPC Compound Improvement Inventions, discovered, made, conceived,
or conceived and reduced to practice solely by one

***Confidential Treatment Requested

 

33



--------------------------------------------------------------------------------

(1) or more employees or contractors of MTPC or its Affiliates, and Patents
claiming such Inventions, after the Effective Date and during the Term of this
Agreement, shall be solely owned by MTPC.

    (iii)    Joint Inventions and Joint Patents (which for clarity exclude
Compound Inventions, Joint Compound Improvement Inventions or MTPC Compound
Improvement Inventions and Patents claiming Compound Inventions, Joint Compound
Improvement Inventions or MTPC Compound Improvement Inventions) shall be jointly
owned by Neurocrine and MTPC. Subject to the rights and licenses granted under
this Agreement, each Party shall have the right to use, and to grant licenses to
use, any Joint Invention and Joint Patents in its own Territory (MTPC in the
MTPC Territory and Neurocrine outside of the MTPC Territory) without the other
Party’s consent, without a duty to account to the other Party for such use or
license, provided however, that each Party shall notify the other Party in
writing on such license granted to the Third Party, and each Party hereby waives
any right it may have under the laws of any country to require any such consent
or accounting.

10.2         Patent Prosecution and Maintenance.

(a)        Neurocrine Patents.

    (i)    Subject to this Section 10.2(a), Neurocrine shall have the sole
right, but not the obligation, to control the preparation, filing, prosecution
(including any interferences, reissue proceedings and re-examinations) and
maintenance of all Neurocrine Patents, by counsel of its own choice. […***…].
Neurocrine shall keep MTPC reasonably informed of progress with regard to the
preparation, filing, prosecution and maintenance of Neurocrine Patents,
including content, timing and jurisdiction of the filing of such Neurocrine
Patents, and shall consult with, and consider in good faith the requests and
suggestions of, MTPC with respect to strategies for filing and prosecuting
Neurocrine Patents.

    (ii)    In the event that Neurocrine desires to abandon or cease prosecution
or maintenance of any Neurocrine Patent, Neurocrine shall provide reasonable
prior written notice to MTPC of such intention to abandon (which notice shall,
to the extent possible, be given no later than […***…] prior to the next
deadline for any action that must be taken with respect to any such Neurocrine
Patent in the relevant patent office). In such case, upon MTPC’s written
election provided no later than […***…] after such notice from Neurocrine, MTPC
shall have the right to assume prosecution and maintenance of such Neurocrine
Patent at MTPC’s expense. In such case, MTPC shall keep Neurocrine reasonably
informed of progress with regard to the preparation, filing, prosecution and
maintenance of Neurocrine Patents, including content, timing and jurisdiction of
the filing of such Neurocrine Patents. If MTPC does not provide such election
within […***…] after such notice from Neurocrine, Neurocrine may, in its sole
discretion, continue prosecution and maintenance of such Neurocrine Patent or
discontinue prosecution and maintenance of such Neurocrine Patent.

***Confidential Treatment Requested

 

34



--------------------------------------------------------------------------------

(b)        MTPC Patents.

    (i)    Subject to this Section 10.2(b), MTPC shall have the sole right, but
not the obligation, to control the preparation, filing, prosecution (including
any interferences, reissue proceedings and re-examinations) and maintenance of
all MTPC Patents worldwide, at its sole cost and expense and by counsel of its
own choice. MTPC shall keep Neurocrine reasonably informed of the status of
filing, prosecution and maintenance of the MTPC Patents, and shall consult with,
and consider in good faith the requests and suggestions of, Neurocrine with
respect to strategies for filing and prosecuting MTPC Patents.

    (ii)    In the event that MTPC desires to abandon or cease prosecution or
maintenance of any MTPC Patent, MTPC shall provide reasonable prior written
notice to Neurocrine of such intention to abandon (which notice shall, to the
extent possible, be given no later than […***…] prior to the next deadline for
any action that must be taken with respect to any such MTPC Patent in the
relevant patent office). In such case, upon Neurocrine’s written election
provided no later than […***…] after such notice from MTPC, Neurocrine shall
have the right to assume prosecution and maintenance of such MTPC Patent at
Neurocrine’s expense. If Neurocrine does not provide such election within
[…***…] after such notice from MTPC, MTPC may, in its sole discretion, continue
prosecution and maintenance of such MTPC Patent or discontinue prosecution and
maintenance of such MTPC Patent.

(c)        Joint Patents.

    (i)    Neurocrine shall have the first right, but not the obligation, to
prepare, file, prosecute (including any interferences, reissue proceedings and
re-examinations) and maintain Joint Patents using a patent counsel selected by
Neurocrine and reasonably acceptable to MTPC. MTPC shall reimburse Neurocrine
for all external patent fees and costs incurred with respect to the preparation,
filing, prosecution and maintenance of Joint Patents in the MTPC Territory
within […***…] from the date of invoice for such costs and expenses provided by
Neurocrine. In the event that MTPC does not reimburse Neurocrine for such
external patent fees and costs for any Joint Patent in the MTPC or notifies
Neurocrine in writing that it elects to cease reimbursing Neurocrine for such
external patent fees and costs for any Joint Patent in the MTPC Territory, MTPC
shall execute such documents and perform such acts, at MTPC’s expense, as may be
reasonably necessary to effect an assignment of MTPC’s entire right, title, and
interest in and to such Joint Patent to Neurocrine, and such Patent shall cease
to be either a Joint Patent or a Neurocrine Patent and shall no longer be
subject to the licenses and other rights granted by Neurocrine to MTPC under
this Agreement. Neurocrine shall agree to furnish MTPC with copies of all
documents relevant to such preparation, filing, prosecution and maintenance with
respect to such Joint Patent in sufficient time to allow for review by MTPC, to
incorporate in good faith the comments of MTPC prior to taking any action to
implement such decisions and to otherwise keep MTPC reasonably informed of the
status of the preparation, filing, prosecution and maintenance of such Joint
Patent in the MTPC Territory.

    (ii)    In the event that Neurocrine desires to abandon or cease prosecution
or maintenance of any Joint Patent in the MTPC Territory (except in the event
the Parties

***Confidential Treatment Requested

 

35



--------------------------------------------------------------------------------

mutually decide to abandon or cease prosecution, maintenance or enforcement of
such Joint Patent), Neurocrine shall provide reasonable prior written notice to
MTPC of such intention to abandon (which notice shall, to the extent possible,
be given no later than […***…] prior to the next deadline for any action that
must be taken with respect to any such Joint Patent in the relevant patent
office). In such case, MTPC may elect to continue prosecution or maintenance of
any such Joint Patent in the MTPC Territory at its sole discretion and own
expense, in which case, all rights in such Joint Patent in the MTPC Territory
shall be assigned to MTPC. Neurocrine shall execute such documents and perform
such acts, at its own expense, as may be reasonably necessary to effect an
assignment of its entire right, title, and interest in and to such Joint Patent
in the MTPC Territory to MTPC. Any such assignment shall be completed in a
timely manner to allow MTPC to continue prosecution and maintenance of any such
Joint Patent and any such Joint Patent so assigned and shall no longer be
subject to the licenses and other rights granted by Neurocrine to MTPC under
this Agreement.

10.3         Cooperation of the Parties. Each Party agrees to cooperate fully in
the preparation, filing, prosecution and maintenance of Patents under
Section 10.2 and in the obtaining and maintenance of any patent term extensions,
supplementary protection certificates and their equivalent with respect thereto
respectively, at its own cost (except as expressly set forth otherwise in this
Article 10). Such cooperation includes: (a) executing all papers and
instruments, or requiring its employees or contractors, to execute such papers
and instruments, so as enable the other Party to apply for and to prosecute
patent applications in any country as permitted by Section 10.2; and
(b) promptly informing the other Party of any matters coming to such Party’s
attention that may affect the preparation, filing, prosecution or maintenance of
any such patent applications.

10.4         Infringement by Third Parties.

(a)        Notice. In the event that either Neurocrine or MTPC becomes aware of
any infringement or threatened infringement by a Third Party of any Neurocrine
Patent, MTPC Patent or Joint Patent, or any declaratory judgment or equivalent
action challenging any Neurocrine Patent, MTPC Patent or Joint Patent in
connection with any such infringement, it will notify the other Party in writing
to that effect. Any such notice shall include evidence to support an allegation
of infringement or threatened infringement, or declaratory judgment or
equivalent action, filed by such Third Party.

(b)        Neurocrine Patents.

    (i)    Subject to this Section 10.4(b), Neurocrine shall have the first
right, as between Neurocrine and MTPC, but not the obligation, to bring and
control any action or proceeding with respect to infringement or challenge of
any Neurocrine Patent, at its own expense and by counsel of its own choice. MTPC
shall have the right, at its own expense, to be represented in any such action
in the MTPC Territory by counsel of its own choice, and Neurocrine and its
counsel will reasonably cooperate with MTPC and its counsel in strategizing,
preparing and prosecuting any such action or proceeding in the MTPC Territory.
If Neurocrine fails to bring an action or proceeding with respect to
infringement of any Neurocrine Patent in the MTPC Territory within (A) […***…]
following the

***Confidential Treatment Requested

 

36



--------------------------------------------------------------------------------

notice of alleged infringement or declaratory judgment or (B) […***…] before the
time limit, if any, set forth in the appropriate laws and regulations for the
filing of such actions, whichever comes first, MTPC shall have the right, but
not the obligation, to bring and control any such action in the MTPC Territory
at its own expense and by counsel of its own choice, and Neurocrine shall have
the right, at its own expense, to be represented in any such action by counsel
of its own choice.

    (ii)    Except as otherwise agreed by the Parties as part of a cost-sharing
arrangement, any recovery or damages realized as a result of such action or
proceeding with respect to Neurocrine Patents shall be used first to reimburse
the Parties’ documented out-of-pocket legal expenses relating to the action or
proceeding on a pro rata basis, and any remaining compensatory damages relating
to Products (including lost sales or lost profits with respect to Products)
shall be retained by the Party that brought and controlled such action or
proceeding, and in the case that MTPC brought and controlled such action or
proceeding, such remaining compensatory damages shall be deemed to be Net Sales
subject to royalty payments to Neurocrine in accordance with the royalty
provisions of Section 8.3, and any punitive damages shall be equally shared by
the Parties.

(c)        MTPC Patents.

    (i)    MTPC shall have the sole right, as between Neurocrine and MTPC, but
not the obligation, to bring and control any action or proceeding with respect
to infringement or challenge of any MTPC Patent in the MTPC Territory, at its
own expense and by counsel of its own choice, subject to this
Section 10.4(c)(i). Any recovery or damages realized as a result of such action
or proceeding by MTPC with respect to MTPC Patents in the MTPC Territory shall
be used first to reimburse MTPC’s documented out-of-pocket legal expenses
relating to the action or proceeding, and any remaining compensatory, punitive,
or other damages relating to Products (including lost sales or lost profits with
respect to Products) shall be deemed to be Net Sales under Section 8.3(a) of
this Agreement.

    (ii)    Subject to this Section 10.4(c)(ii), Neurocrine shall have the first
right, as between Neurocrine and MTPC, but not the obligation, to bring and
control any action or proceeding with respect to infringement or challenge of
any MTPC Patent outside the MTPC Territory, at its own expense and by counsel of
its own choice. MTPC shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice, and Neurocrine and its counsel
will reasonably cooperate with MTPC and its counsel in strategizing, preparing
and prosecuting any such action or proceeding. If Neurocrine fails to bring an
action or proceeding with respect to infringement or challenge of any MTPC
Patent outside the MTPC Territory within (A) […***…] following the notice of
alleged infringement or (B) […***…] before the time limit, if any, set forth in
the appropriate laws and regulations for the filing of such actions, whichever
comes first, MTPC shall have the right to bring and control any such action at
its own expense and by counsel of its own choice, and Neurocrine shall have the
right, at its own expense, to be represented in any such action by counsel of
its own choice. Except as otherwise agreed by the Parties as part of a
cost-sharing arrangement, any recovery or damages realized as a result of such
action or proceeding with respect to MTPC Patents outside the MTPC Territory
shall be used first to reimburse the Parties’ documented out-of-pocket legal
expenses relating to the action or proceeding on a pro rata basis, and any
remaining compensatory

***Confidential Treatment Requested

 

37



--------------------------------------------------------------------------------

damages relating to Products (including lost sales or lost profits with respect
to Products) shall be retained by the Party that brought and controlled such
action or proceeding, and any punitive damages shall be equally shared by the
Parties.

(d)        Joint Patents.

    (i)    Subject to this Section 10.4(d)(i), MTPC shall have the first right,
as between MTPC and Neurocrine, but not the obligation, to bring and control any
action or proceeding with respect to infringement or challenge of any Joint
Patent in the MTPC Territory, at its own expense and by counsel of its own
choice, and Neurocrine shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. If MTPC fails to
bring an action or proceeding with respect to infringement or challenge of any
Joint Patent within (A) […***…] following the notice of alleged infringement or
(B) [...***...] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first,
Neurocrine shall have the right, but not the obligation, to bring and control
any such action at its own expense and by counsel of its own choice, and MTPC
shall have the right, at its own expense, to be represented in any such action
by counsel of its own choice. Except as otherwise agreed by the Parties as part
of a cost-sharing arrangement, any recovery or damages realized as a result of
such action or proceeding with respect to Joint Patents in the MTPC Territory
shall be used first to reimburse the Parties’ documented out-of-pocket legal
expenses relating to the action or proceeding on a pro rata basis, and any
remaining compensatory damages relating to Products (including lost sales or
lost profits with respect to Products) shall be retained by the Party that
brought and controlled such action or proceeding, and in the case that MTPC
brought and controlled such action or proceeding, such remaining compensatory
damages shall be deemed to be Net Sales subject to royalty payments to
Neurocrine in accordance with the royalty provisions of Section 8.3, and any
punitive damages shall be equally shared by the Parties.

    (ii)    Subject to this Section 10.4(d)(ii), Neurocrine shall have the first
right, as between Neurocrine and MTPC, but not the obligation, to bring and
control any action or proceeding with respect to infringement or challenge of
any Joint Patent outside the MTPC Territory, at its own expense and by counsel
of its own choice, and MTPC shall have the right, at its own expense, to be
represented in any such action by counsel of its own choice. If Neurocrine fails
to bring an action or proceeding with respect to infringement or challenge of
any Joint Patent within (A) […***…] following the notice of alleged infringement
or (B) […***…] before the time limit, if any, set forth in the appropriate laws
and regulations for the filing of such actions, whichever comes first, MTPC
shall have the right, but not the obligation, to bring and control any such
action at its own expense and by counsel of its own choice, and Neurocrine shall
have the right, at its own expense, to be represented in any such action by
counsel of its own choice. Except as otherwise agreed by the Parties as part of
a cost-sharing arrangement, any recovery or damages realized as a result of such
action or proceeding with respect to Joint Patents outside the MTPC Territory
shall be used first to reimburse the Parties’ documented out-of-pocket legal
expenses relating to the action or proceeding on a pro rata basis, and any
remaining compensatory damages relating to Products (including lost sales or
lost profits with respect to Products) shall be retained by the Party that
brought and controlled such action or proceeding, and any punitive damages shall
be equally shared by the Parties.

***Confidential Treatment Requested

 

38



--------------------------------------------------------------------------------

(e)        Cooperation. In the event a Party brings an action in accordance with
this Section 10.4, the other Party shall cooperate fully, including, if required
to bring such action, the furnishing of a power of attorney or being named as a
party to such action.

10.5         Infringement of Third Party Rights. Each Party shall promptly
notify the other in writing of any allegation by a Third Party that the
manufacture, Development, importation, use, marketing or sale of any Compound or
Product in the MTPC Territory infringes or may infringe the intellectual
property rights of a Third Party (each an “Infringement Claim”). The notice
shall set forth the facts of the Infringement Claim in reasonable detail. MTPC
shall have the first right to control any defense of any such claim at its own
expense and by counsel of its own choice, and Neurocrine shall have the right,
at its own expense, to be represented in any such action by counsel of its own
choice. If MTPC fails to defend against such action, or notifies Neurocrine that
it does not intend to defend against such action, within (A) […***…] following
the notice of alleged infringement or (B) […***…] before the time limit, if any,
set forth in the appropriate laws and regulations for the response to such
action, whichever comes first, Neurocrine shall have the right, but not the
obligation, to defend any such action at its own expense and by counsel of its
own choice, and MTPC shall have the right, at its own expense, to be represented
in any such action by counsel of its own choice. If MTPC enters into a
settlement of any such action with the applicable Third Party, and such action
relates to a claim that Neurocrine Technology infringes the intellectual
property rights of such Third Party, that provides for royalty payments to such
Third Party by MTPC, then MTPC shall have the right to credit […***…] of such
payments against royalties payable to Neurocrine, as and to the extent set forth
in Section 8.3. Notwithstanding the foregoing, any actions subject to
Section 14.1 will be governed by Section 14.1 and not by this Section 10.5.

10.6         Consent for Settlement. Neither Party shall unilaterally enter into
any settlement or compromise of any action or proceeding under this Article 10
that would in any manner alter, diminish, or be in derogation of the other
Party’s rights under this Agreement without the prior written consent of such
other Party, which shall not be unreasonably withheld.

10.7         Trademarks. MTPC shall own and be responsible for all trademarks,
trade names, branding or logos related to Products in the Field in the MTPC
Territory. Subject to consultation with Neurocrine through the JDC, MTPC shall
be responsible for selecting, registering, prosecuting, defending, and
maintaining all such marks at MTPC’s sole discretion, cost and expense.

10.8         Neurocrine Controlled Patents Outside the MTPC Territory. For
clarity, Neurocrine reserves all rights to prepare, file, prosecute (including
any interferences, reissue proceedings and re-examinations), maintain, defend
and enforce all Patents owned or controlled by Neurocrine related to Compounds
and Products outside the MTPC Territory (other than Joint Patents). In the event
that Neurocrine becomes aware of any infringement or threatened infringement by
a Third Party of any Neurocrine Patent outside the MTPC Territory, or any
declaratory judgment or equivalent action challenging any Neurocrine Patent in
connection with any such infringement outside the MTPC Territory, Neurocrine
shall notify MTPC in writing to that effect.

***Confidential Treatment Requested

 

39



--------------------------------------------------------------------------------

11.

REPRESENTATIONS AND WARRANTIES

11.1        Mutual Representations and Warranties. Each Party represents and
warrants to the other Party that, as of the Effective Date: (a) it is duly
organized and validly existing under the laws of its jurisdiction of
incorporation or formation, and has full corporate or other power and authority
to enter into this Agreement and to carry out the provisions hereof, (b) it is
duly authorized to execute and deliver this Agreement and to perform its
obligations hereunder, and the person or persons executing this Agreement on its
behalf has been duly authorized to do so by all requisite corporate or
partnership action, (c) this Agreement is legally binding upon it, enforceable
in accordance with its terms, and does not conflict with any agreement,
instrument or understanding, oral or written, to which it is a Party or by which
it may be bound, nor violate any material law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over it,
and (d) it has the right to grant the licenses granted by it under this
Agreement.

11.2         Mutual Covenants.

(a)    Employees, Consultants and Contractors.  Each Party covenants that it has
obtained or will obtain written agreements from each of its employees,
consultants and contractors who perform Development activities pursuant to this
Agreement, which agreements will obligate such persons to obligations of
confidentiality and non-use and to assign Inventions in a manner consistent with
the provisions of this Agreement.

(b)    Debarment.   Each Party represents, warrants and covenants to the other
Party that it is not debarred or disqualified under the U.S. Federal Food, Drug
and Cosmetic Act, as may be amended, or comparable laws in any country or
jurisdiction other than the U.S., and it does not, and will not during the Term,
employ or use the services of any person who is debarred or disqualified, in
connection with activities relating to any Compound or Product. In the event
that either Party becomes aware of the debarment or disqualification or
threatened debarment or disqualification of any person providing services to
such Party, including the Party itself or its Affiliates or Neurocrine
Collaborators or Sublicensees, that directly or indirectly relate to activities
contemplated by this Agreement, such Party shall immediately notify the other
Party in writing and such Party shall cease employing, contracting with, or
retaining any such person to perform any such services.

(c)    Compliance.   Each Party covenants as follows:

(i)      In the performance of its obligations under this Agreement, such Party
shall comply and shall cause its and its Affiliates’ employees and contractors
to comply with all Applicable Laws, rules and regulations.

(ii)       Such Party and its and its Affiliates’ employees and contractors
shall not, in connection with the performance of their respective obligations
under this Agreement, directly or indirectly through Third Parties, pay, promise
or offer to pay, or authorize

 

40



--------------------------------------------------------------------------------

the payment of, any money or give any promise or offer to give, or authorize the
giving of anything of value to a Public Official or Entity or other person for
purpose of obtaining or retaining business for or with, or directing business
to, any person, including, without limitation, either Party (and each Party
represents and warrants that as of the Effective Date, such Party, and to its
knowledge, its and its Affiliates’ employees and contractors, have not directly
or indirectly promised, offered or provided any corrupt payment, gratuity,
emolument, bribe, kickback, illicit gift or hospitality or other illegal or
unethical benefit to a Public Official or Entity or any other person in
connection with the performance of such Party’s obligations under this
Agreement, and each Party covenants that it and its Affiliates’ employees and
contractors shall not, directly or indirectly, engage in any of the foregoing).

(iii)    Such Party and its Affiliates, and their respective employees and
contractors, in connection with the performance of their respective obligations
under this Agreement, shall not cause such other Party’s Indemnitees to be in
violation of the FCPA, Export Control Laws, or any other Applicable Laws, rules
or regulations or otherwise cause any reputational harm to such other Party.

(iv)    Such Party shall immediately notify the other Party if such Party has
any information or suspicion that there may be a violation of the FCPA, Export
Control Laws, or any other Applicable Laws, rules or regulations in connection
with the performance of this Agreement or the Development, manufacture or
Commercialization of any Product.

(v)    In connection with the performance of its obligations under this
Agreement, such Party shall comply and shall cause its and its Affiliates’
employees and contractors to comply with such Party’s own anti-corruption and
anti-bribery policy, a copy of which has been provided to the other Party prior
to the Effective Date.

(vi)    The other Party will have the right, upon reasonable prior written
notice and during such Party’s regular business hours, to audit such Party’s
books and records in the event that a suspected violation of any of the
representations, warranties or covenants in this Section 11.2(c) needs to be
investigated.

(vii)    In the event that such Party has violated or been suspected of
violating any of the representations, warranties or covenants in this
Section 11.2(c), such Party will cause its or its Affiliates’ personnel or
others working under its direction or control to submit to periodic training
that such Party will provide on anti-corruption law compliance.

(viii)    Such Party will, at the other Party’s request, annually certify to
such other Party in writing such Party’s compliance, in connection with the
performance of such Party’s obligations under this Agreement, with the
representations, warranties or covenants in Section 11.2(c).

(ix)    Each Party shall have the right to suspend or terminate this Agreement
in its entirety where there is a credible finding, after a reasonable
investigation, that

 

41



--------------------------------------------------------------------------------

the other Party, in connection with performance of such other Party’s
obligations under this Agreement, has violated the FCPA.

11.3        Additional Neurocrine Representations, Warranties and Covenants.
Neurocrine represents, warrants and covenants, as applicable, to MTPC that, as
of the Effective Date:

(a)    The Letter Agreement lists all Patents in the MTPC Territory as of the
Effective Date that claim the composition of matter or use of NBI-98854;

(b)    Neurocrine has made available to MTPC for its review all information and
documents related to Neurocrine Technology requested by MTPC and all Safety
Data;

(c)    Neurocrine has not received any written notice from a Third Party that
the Development of any Compound or Product conducted by Neurocrine prior to the
Effective Date has infringed any Patents of any Third Party;

(d)    Neurocrine has not as of the Effective Date, and will not during the
Term, grant any right to any Third Party under the Neurocrine Technology or
Joint Patents that would conflict with the rights granted to MTPC hereunder;

(e)    no claim or action has been brought or, to Neurocrine’s knowledge,
threatened in writing by any Third Party alleging that the Neurocrine Patents
are invalid or unenforceable, and no Neurocrine Patent is the subject of any
interference, opposition, cancellation or other protest proceeding;

(f)    to Neurocrine’s knowledge as of the Effective Date, the Development,
manufacture, use, importation, offer for sale and sale of NBI-98854 in the Field
in the MTPC Territory does not infringe the issued Patents of any Third Party or
any patent applications, if issued in the same form when they were published, in
the MTPC Territory; and

(g)    to Neurocrine’s knowledge, no Third Party is infringing or
misappropriating or has infringed or misappropriated the Neurocrine Technology
in the MTPC Territory.

11.4        Additional MTPC Representations, Warranties and Covenants.    MTPC
represents, warrants and covenants to Neurocrine that, as of the Effective Date,
MTPC has not granted, and will not grant during the Term, any right to any Third
Party under the MTPC Technology that would conflict with the rights granted to
Neurocrine hereunder. MTPC also represents and warrants to Neurocrine that it
has reviewed all documents, data and other information provided from Neurocrine
related to the Neurocrine Technology, and that it has had the opportunity to
request any such information it requires.

11.5        Disclaimer.    Except as expressly set forth in this Agreement, THE
TECHNOLOGY AND INTELLECTUAL PROPERTY RIGHTS PROVIDED BY EACH

 

42



--------------------------------------------------------------------------------

PARTY HEREUNDER ARE PROVIDED “AS IS” AND EACH PARTY EXPRESSLY DISCLAIMS ANY AND
ALL WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, INCLUDING THE WARRANTIES OF
DESIGN, MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF
THE INTELLECTUAL PROPERTY RIGHTS OF THIRD PARTIES, OR ARISING FROM A COURSE OF
DEALING, USAGE OR TRADE PRACTICES, IN ALL CASES WITH RESPECT THERETO. Without
limiting the foregoing, (a) neither Party represents or warrants that any data
obtained from conducting clinical trials in one country or jurisdiction will
comply with the laws and regulations of any other country or jurisdiction, and
(b) neither Party represents or warrants the success of any study or test
conducted by pursuant to this Agreement or the safety or usefulness for any
purpose of the technology it provides hereunder.

 

12.

INDEMNIFICATION

12.1    Indemnification by Neurocrine. Neurocrine hereby agrees to defend,
indemnify and hold harmless MTPC, its Affiliates and Sublicensees and their
respective directors, officers, employees and agents (each, an “MTPC
Indemnitee”) from and against any and all liabilities, expenses and losses,
including reasonable legal expenses and attorneys’ fees (collectively,
“Losses”), to which any MTPC Indemnitee may become subject as a result of any
claim, demand, action or other proceeding by any Third Party to the extent such
Losses arise out of: (a) the Development, use, handling, storage, sale or other
disposition of any Compound or Product by Neurocrine or its Affiliates or
Neurocrine Collaborators (excluding any activities by or on behalf of MTPC or
its Affiliates or Sublicensees), (b) the negligence or willful misconduct of any
Neurocrine Indemnitee, or (c) the breach by Neurocrine of any warranty,
representation, covenant or agreement made by Neurocrine in this Agreement;
except, in each case (a)-(c), to the extent such Losses arise out of the
negligence or willful misconduct of any MTPC Indemnitee or the breach by MTPC of
any warranty, representation, covenant or agreement made by MTPC in this
Agreement or the Supply Agreement.

12.2    Indemnification by MTPC. MTPC hereby agrees to defend, indemnify and
hold harmless Neurocrine, its Affiliates and the Neurocrine Collaborators and
their respective directors, officers, employees and agents (each, a “Neurocrine
Indemnitee”) from and against any and all Losses to which any Neurocrine
Indemnitee may become subject as a result of any claim, demand, action or other
proceeding by any Third Party to the extent such Losses arise out of: (a) the
Development, use, handling, storage, sale or other disposition of any Compound
or Product by MTPC or its Affiliates or Sublicensees (excluding any activities
by or on behalf of Neurocrine or its Affiliates or Neurocrine Collaborators),
(b) the negligence or willful misconduct of any MTPC Indemnitee, or (c) the
breach by MTPC of any warranty, representation, covenant or agreement made by
MTPC in this Agreement; except, in each case (a)-(c), to the extent such Losses
arise out of the negligence or willful misconduct of any Neurocrine Indemnitee
or the breach by Neurocrine of any warranty, representation, covenant or
agreement made by Neurocrine in this Agreement or the Supply Agreement.

 

43



--------------------------------------------------------------------------------

12.3    Procedure.  A Party that intends to claim indemnification under this
Article 12 (the “Indemnitee”) shall promptly notify the indemnifying Party (the
“Indemnitor”) in writing of any Third Party claim, demand, action or other
proceeding (each, a “Claim”) in respect of which the Indemnitee intends to claim
such indemnification, and the Indemnitor shall have sole control of the defense
or settlement thereof. The Indemnitee may participate at its expense in the
Indemnitor’s defense of and settlement negotiations for any Claim with counsel
of the Indemnitee’s own selection. The indemnity arrangement in this Article 12
shall not apply to amounts paid in settlement of any action with respect to a
Claim, if such settlement is effected without the consent of the Indemnitor,
which consent shall not be withheld or delayed unreasonably. The failure to
deliver written notice to the Indemnitor within a reasonable time after the
commencement of any action with respect to a Third Party Claim shall only
relieve the Indemnitor of its indemnification obligations under this Article 12
if and to the extent the Indemnitor is actually prejudiced thereby. The
Indemnitee shall cooperate fully with the Indemnitor and its legal
representatives in the investigation of any action with respect to a Claim
covered by this indemnification.

12.4    Insurance.   Each Party, at its own expense, shall maintain product
liability and other appropriate insurance (or self-insure) in an amount
consistent with sound business practice and reasonable in light of its
obligations under this Agreement during the Term. Each Party shall provide a
certificate of insurance (or evidence of self-insurance) evidencing such
coverage to the other Party upon request.

12.5    Limitation of Liability.    EXCEPT FOR LIABILITY FOR BREACH OF ARTICLE
13 AND UNLESS OTHERWISE EXPRESSLY STATED IN THIS AGREEMENT, NEITHER PARTY SHALL
BE ENTITLED TO RECOVER FROM THE OTHER PARTY ANY SPECIAL, INCIDENTAL,
CONSEQUENTIAL OR PUNITIVE DAMAGES IN CONNECTION WITH THIS AGREEMENT OR ANY
LICENSE GRANTED HEREUNDER; PROVIDED, HOWEVER, THAT THIS SECTION 12.5 SHALL NOT
BE CONSTRUED TO LIMIT EITHER PARTY’S INDEMNIFICATION OBLIGATIONS UNDER THIS
ARTICLE 12.

 

13.

CONFIDENTIALITY

13.1    Confidential Information. Except to the extent expressly authorized by
this Agreement or otherwise agreed in writing by the Parties, the Parties agree
that, […***…], the receiving Party shall keep confidential and shall not publish
or otherwise disclose and shall not use for any purpose other than as expressly
provided for in this Agreement any Confidential Information of the other Party
under to this Agreement, and both Parties shall keep confidential and, subject
to Sections 13.2 and 13.3 and 13.5, shall not publish or otherwise disclose the
terms of this Agreement. Each Party may use the other Party’s Confidential
Information only to the extent required to accomplish the purposes of this
Agreement, including exercising its rights or performing its obligations. Each
Party will use at least the same standard of care as it uses to protect
proprietary or confidential information of its own (but no less than reasonable
care) to ensure that its employees, agents, consultants, contractors and other
representatives do not disclose or make any unauthorized use of the Confidential
Information of the other Party. Each Party will promptly notify the other upon

***Confidential Treatment Requested

 

44



--------------------------------------------------------------------------------

discovery of any unauthorized use or disclosure of the Confidential Information
of the other Party.

13.2        Exceptions.   The obligations of confidentiality and restriction on
use under Section 13.1 will not apply to any information that the receiving
Party can prove by competent written evidence: (a) is now, or hereafter becomes,
through no act or failure to act on the part of the receiving Party, generally
known or available to the public; (b) is known by the receiving Party at the
time of receiving such information, other than by previous disclosure of the
disclosing Party, or its Affiliates, employees, agents, consultants, or
contractors; (c) is hereafter furnished to the receiving Party without
restriction by a Third Party who has no obligation of confidentiality or
limitations on use with respect thereto, as a matter of right; or (d) is
independently discovered or developed by the receiving Party without the use of
Confidential Information belonging to the disclosing Party.

13.3         Authorized Disclosure.   Each Party may disclose Confidential
Information belonging to the other Party as expressly permitted by this
Agreement or if and to the extent such disclosure is reasonably necessary in the
following instances:

(a)      filing, prosecuting, or maintaining Patents as permitted by this
Agreement;

(b)      regulatory filings for Products that such Party has a license or right
to Develop hereunder in a given country or jurisdiction;

(c)      prosecuting or defending litigation as permitted by this Agreement;

(d)      complying with applicable court orders or governmental regulations; and

(e)      disclosure to its and its Affiliates’ employees, consultants,
contractors and agents, to Neurocrine Collaborators (in the case of Neurocrine)
and to Sublicensees (in the case of MTPC), in each case on a need-to-know basis
in connection with the Development, manufacture and Commercialization of
Compounds and Products in accordance with the terms of this Agreement and the
Supply Agreement, in each case under written obligations of confidentiality and
non-use at least as stringent as those herein; and

(f)      disclosure to potential and actual investors, acquirers, licensees and
other financial or commercial partners solely for the purpose of evaluating or
carrying out an actual or potential investment, acquisition or collaboration, in
each case under written obligations of confidentiality and non-use at least as
stringent as those herein.

Notwithstanding the foregoing, in the event a Party is required to make a
disclosure of the other Party’s Confidential Information pursuant to
Section 13.3(c) or (d), it will, except where impracticable, give reasonable
advance notice to the other Party of such disclosure and use efforts to secure
confidential treatment of such Confidential Information at least as diligent as
such Party would use to protect its own confidential information, but in no
event less than

 

45



--------------------------------------------------------------------------------

reasonable efforts. In any event, the Parties agree to take all reasonable
action to avoid disclosure of Confidential Information hereunder. Any
information disclosed pursuant to Section 13.3(c) or (d) shall remain
Confidential Information and subject to the restrictions set forth in this
Agreement, including the foregoing provisions of this Article 13.

13.4        Publications. Each Party shall have the right to review and comment
on any material proposed for disclosure or publication by the other Party
regarding results of and other information regarding the other Party’s
Development activities with respect to Products, whether by oral presentation,
manuscript or abstract if, in the reasonable opinion of the submitting Party,
may negatively affect Development and/or Commercialization of Products in the
MTPC Territory (for Neurocrine publications) or outside the MTPC Territory (for
MTPC publications), as the case may be. For the sake of clarity, any press
release or other disclosures to the investment community by a Party shall follow
the process set forth in Section 13.5 below, and not the process contained in
this Section 13.4. Before any such material is submitted for publication or
presentation of any such material is made, each Party shall deliver a complete
copy to the other Party at least […***…] prior to submitting the material to a
publisher or initiating any other disclosure. Each Party shall review any such
material and give its comments to the other Party within […***…] of the receipt
of such material. With respect to oral presentation materials and abstracts,
each Party shall make reasonable efforts to expedite review of such materials
and abstracts, and shall return such items as soon as practicable to the other
Party with appropriate comments, if any, but in no event later than […***…] from
receipt. Each Party shall comply with the other Party’s request to delete
references to its Confidential Information in any such material and agrees to
delay any submission for publication or other public disclosure for a period of
up to an additional […***…] for the purpose of preparing and filing appropriate
patent applications.

13.5        Publicity; Public Disclosures. The Parties agree to issue an initial
press release substantially in the form agreed to prior to the Effective Date,
to issue it on or as promptly as practicable following, the Effective Date. It
is understood that each Party may desire or be required to issue subsequent
press releases relating to this Agreement or activities hereunder. The Parties
agree to consult with each other reasonably and in good faith with respect to
the text and timing of such press releases prior to the issuance thereof, to the
extent practicable, provided that a Party may not unreasonably withhold,
condition or delay consent to such releases, and that either Party may issue
such press releases or make such disclosures to the SEC or other applicable
agency as it determines, based on advice of counsel, are reasonably necessary to
comply with laws or regulations or for appropriate market disclosure. Each Party
shall provide the other Party with advance notice of legally required
disclosures to the extent practicable. The Parties will consult with each other
on the provisions of this Agreement to be redacted in any filings made by a
Party with the SEC or as otherwise required by Applicable Laws; provided that
each Party shall have the right to make any such filing as it reasonably
determines necessary under Applicable Laws. In addition, following the initial
press release announcing this Agreement, either Party shall be free to disclose,
without the other Party’s prior written consent, the existence of this
Agreement, the identity of the other Party and those terms of the Agreement
which have already been publicly disclosed in accordance herewith.

13.6        Prior Confidentiality Agreement. As of the Effective Date, the terms
of this Article 13 shall supersede any prior non-disclosure, secrecy or
confidentiality agreement

***Confidential Treatment Requested

 

46



--------------------------------------------------------------------------------

between the Parties (or their Affiliates) relating to the subject of this
Agreement, including the Confidentiality Agreement. Any information disclosed
pursuant to any such prior agreement shall be deemed Confidential Information
for purposes of this Agreement.

13.7        Equitable Relief. Given the nature of the Confidential Information
and the competitive damage that a Party would suffer upon unauthorized
disclosure, use or transfer of its Confidential Information to any Third Party,
the Parties agree that monetary damages may not be a sufficient remedy for any
breach of this Article 13. In addition to all other remedies, a Party shall be
entitled to seek specific performance and injunctive and other equitable relief
as a remedy for any breach or threatened breach of this Article 13.

 

14.

TERM AND TERMINATION

14.1        Term.  This Agreement shall commence on the Effective Date and,
unless terminated earlier as provided in this Article 14 or by mutual written
agreement of the Parties, shall continue until the expiration of the last
Royalty Term in the MTPC Territory (the “Term”). Upon expiration (but not
termination) of this Agreement, MTPC’s licenses under Section 2.1 will become
perpetual, irrevocable, non-exclusive, fully paid-up and royalty free.

14.2         Termination for Cause.

(a)    Material Breach.  Each Party shall have the right to terminate this
Agreement in its entirety upon written notice to the other Party if such other
Party materially breaches this Agreement and has not cured such breach within
[…***…] ([…***…] with respect to any payment breach) after notice of such breach
from the non-breaching Party.

(b)    Bankruptcy.  Each Party shall have the right to terminate this Agreement
in its entirety upon written notice to the other Party if such other Party makes
a general assignment for the benefit of creditors, files an insolvency petition
in bankruptcy, petitions for or acquiesces in the appointment of any receiver,
trustee or similar officer to liquidate or conserve its business or any
substantial part of its assets, commences under the laws of any jurisdiction any
proceeding involving its insolvency, bankruptcy, reorganization, adjustment of
debt, dissolution, liquidation or any other similar proceeding for the release
of financially distressed debtors or becomes a party to any proceeding or action
of the type described above and such proceeding is not dismissed within […***…]
after the commencement thereof.

14.3        Termination for Patent Challenge. Neurocrine shall have the right to
terminate this Agreement in its entirety upon written notice to MTPC if MTPC or
any of its Affiliates or Sublicensees directly, or indirectly through any Third
Party, commences any interference or opposition proceeding with respect to,
challenges the validity or enforceability of, or opposes any extension of or the
grant of a supplementary protection certificate with respect to, any Neurocrine
Patent.

14.4        Termination by MTPC.    MTPC shall have the right to terminate this
Agreement at any time for any reason or for no reason upon […***…] written
notice to Neurocrine.

***Confidential Treatment Requested

 

47



--------------------------------------------------------------------------------

14.5      Effects of Termination for in Certain Situations.    Upon any
termination of this Agreement by Neurocrine pursuant to Section 14.2, 14.3 or
the termination of this Agreement by MTPC pursuant to 14.4, the following will
apply:

(a)    Termination of Licenses and Other Rights. All licenses granted to MTPC
will automatically terminate, all other rights and obligations of the Parties
under this Agreement will terminate, and all sublicenses under the Neurocrine
Technology granted from MTPC to any Sublicensee will automatically terminate, in
each case on the effective date of termination; provided however, MTPC shall
have a fully-paid, perpetual license to the MTPC Compound Improvement
Inventions.

(b)    Assignments.   Neurocrine shall notify MTPC within […***…] after the
effective date of termination whether it wishes to obtain the assignments set
forth in Sections 14.5(b)(i)-(iii). All such assignments under Sections
14.5(b)(i)-(iii) will be without cost to Neurocrine.

(i)    Regulatory Filings.    As promptly as practicable (and in any event
within […***…]) after such notice, MTPC shall: (A) to the extent not previously
provided to Neurocrine, deliver to Neurocrine true, correct and complete copies
of all Regulatory Filings (including Regulatory Approvals) for Products in the
Field in the MTPC Territory, and provide to Neurocrine all MTPC Know-How not
previously disclosed to Neurocrine; (B) and hereby does, effective upon such
termination, transfer and assign, or cause to be transferred or assigned, to
Neurocrine or its designee (or to the extent not so assignable, take all
reasonable actions to make available to Neurocrine or its designee the benefits
of) all Regulatory Filings (including Regulatory Approvals) for Products in the
Field in the MTPC Territory, whether held in the name of MTPC or its Affiliate
or Sublicensee; and (C) take such other actions and execute such other
instruments, assignments and documents as may be necessary to effect, evidence,
register and record the transfer, assignment or other conveyance of rights under
this Section 14.5(b)(i) to Neurocrine;

(ii)    MTPC Technology.   MTPC shall, and hereby does, effective upon such
termination, assign to Neurocrine all of MTPC’s and its Affiliates’ right, title
and interest in and to the MTPC Technology, and MTPC shall promptly take such
actions and execute such instruments, assignments and documents as may be
necessary to effect, evidence, register and record such assignment, at
Neurocrine’s cost; and

(iii)    Marks.   MTPC shall, and hereby does, effective on such termination,
assign to Neurocrine all of MTPC’s and its Affiliates’ right, title and interest
in and to any and all Product-specific trademarks used by MTPC and its
Affiliates in the MTPC Territory, including all goodwill therein, and MTPC shall
promptly take such actions and execute such instruments, assignments and
documents as may be necessary to effect, evidence, register and record such
assignment, at Neurocrine’s cost;

(c)     Wind-Down.    MTPC shall, as directed by Neurocrine, either wind-down
any ongoing Development activities of MTPC and its Affiliates and Sublicensees
with respect to any Products in the Field in the MTPC Territory in an orderly
fashion or promptly transfer such Development activities to Neurocrine or its
designee, in compliance with all Applicable Laws;

***Confidential Treatment Requested

 

48



--------------------------------------------------------------------------------

(d)     Transition Assistance.    MTPC shall, at no cost to Neurocrine, provide
reasonable consultation and assistance for a period of no more than […***…] for
the purpose of transferring or transitioning to Neurocrine all MTPC Know-How not
already in Neurocrine’s possession and, at Neurocrine’s request, all
then-existing commercial arrangements relating specifically to Compounds and
Products that MTPC is able, using commercially reasonable efforts, to transfer
or transition to Neurocrine, in each case, to the extent reasonably necessary or
useful for Neurocrine to commence Developing, manufacturing, or Commercializing
Products in the MTPC Territory. The foregoing shall include transferring, upon
request of Neurocrine, any agreements with Third Party suppliers or vendors that
specifically cover the supply or sale of Compounds or Products in the MTPC
Territory. If any such contract between MTPC and a Third Party is not assignable
to Neurocrine (whether by such contract’s terms or because such contract does
not relate specifically to Compounds or Products) but is otherwise reasonably
necessary or useful for Neurocrine to commence Developing, manufacturing, or
Commercializing Products in the MTPC Territory, or if MTPC manufactures the
Product itself (and thus there is no contract to assign), then MTPC shall
reasonably cooperate with Neurocrine to negotiate for the continuation of
services or supply from such entity, or MTPC shall supply such Compound or
Product, as applicable, to Neurocrine for a reasonable period (not to exceed
[…***…]) until Neurocrine establishes an alternate, validated source of such
services or supply of finished, packaged, labeled Product for the MTPC
Territory. The cost to Neurocrine for such supply from MTPC shall be at MTPC’s
cost.

(e)     Remaining Inventories.    MTPC shall promptly deliver, at no charge, to
Neurocrine all of the inventory of Compounds and Products held by MTPC as of the
date of termination (that are not committed to be supplied to any Third Party or
Sublicensee, in the ordinary course of business, as of the date of termination)
at a price equal to MTPC’s actual cost to acquire or manufacture such inventory.

14.6        Effects of Material Breach by Neurocrine.    If Neurocrine
materially breaches this Agreement and has not cured such breach within […***…]
after notice of such breach from MTPC (or, in the event the breach is not one
that can be cured within […***…], has not implemented a plan to cure such breach
within […***…]), MTPC shall have the right to seek the following remedies;

(a)     In the case that MTPC will exercise its right to terminate this
Agreement pursuant to Section 14.2(a), Section 14.5 (a)-(d) will apply, provided
that, Neurocrine shall reimburse all reasonable internal (at a fully-burdened
rate) and external costs incurred by MTPC to conduct such activities under
Section 14.5(b)-(e), notwithstanding anything to the contrary in
Section 14.5(b)-(e).

(b)     In the case that MTPC will not exercise its right to terminate this
Agreement pursuant to Section 14.2(a), this Agreement shall survive and remain
in full force and effect except that MTPC may withhold any royalty payment
obligations under Section 8.3 until such time as Neurocrine has cured such
breach or implemented a plan to cure such breach, as the case may be.

***Confidential Treatment Requested

 

49



--------------------------------------------------------------------------------

14.7      Confidential Information.    Upon termination of this Agreement in its
entirety, except to the extent that a Party obtains or retains the right to use
the other Party’s Confidential Information, each Party shall promptly return to
the other Party, or delete or destroy, all relevant records and materials in
such Party’s possession or control containing Confidential Information of the
other Party; provided that such Party may keep one copy of such materials for
archival purposes only subject to continuing confidentiality obligations. All
MTPC Know-How assigned to Neurocrine after the termination of this Agreement as
set forth in Section 14.5 and 14.6(a) will be deemed Neurocrine’s Confidential
Information and no longer MTPC’s Confidential Information.

14.8      Survival.   Expiration or termination of this Agreement shall not
relieve the Parties of any obligation or right accruing prior to such expiration
or termination. Except as set forth below or elsewhere in this Agreement, the
obligations and rights of the Parties under the following provisions of this
Agreement shall survive expiration or termination of this Agreement: Article 1,
Section 4.5, Article 5, Sections 9.3, 9.4, 10.1, 10.2, 10.3, 10.6, 11.5,
Articles 12 and 13, Sections 14.1, 14.5, 14.6, 14.7, 14.8, 14.9, 14.10, 14.11,
Article 15, and Sections 16.1,16.2, 16.3, 16.4, 16.6, 16.7, 16.8, 16.9, and
16.10.

14.9      Exercise of Right to Terminate.   The use by either Party hereto of a
termination right provided for under this Agreement shall not give rise to the
payment of damages or any other form of compensation or relief to the other
Party with respect thereto; provided, however, that termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

14.10      Damages; Relief.   Subject to Section 14.8, termination of this
Agreement shall not preclude either Party from claiming any other damages,
compensation or relief that it may be entitled to upon such termination.

14.11      Rights in Bankruptcy.   All rights and licenses granted under or
pursuant to this Agreement by one Party to the other Party are, and will
otherwise be deemed to be, for purposes of Section 365(n) of the U.S. Bankruptcy
Code or comparable provision of applicable bankruptcy or insolvency laws,
licenses of right to “intellectual property” as defined under Section 101 of the
U.S. Bankruptcy Code or comparable provision of applicable bankruptcy or
insolvency laws. The Parties agree that a Party that is a licensee of such
rights under this Agreement will retain and may fully exercise all of its rights
and elections under the U.S. Bankruptcy Code or comparable provision of
applicable bankruptcy or insolvency laws. The Parties further agree that, in the
event of the commencement of a bankruptcy proceeding by or against a Party to
this Agreement under the U.S. Bankruptcy Code or comparable provision of
applicable bankruptcy or insolvency laws, the other Party will be entitled to a
complete duplicate of (or complete access to, as appropriate) any such
intellectual property and all embodiments of such intellectual property, and
same, if not already in its possession, will be promptly delivered to it
(a) upon any such commencement of a bankruptcy or insolvency proceeding upon its
written request therefor, unless the bankrupt Party elects to continue to
perform all of its obligations under this Agreement, or (b) if not delivered
under (a) above, following the rejection of this Agreement by or on behalf of
the bankrupt Party upon written request therefor by the other Party.

 

50



--------------------------------------------------------------------------------

15.

DISPUTE RESOLUTION

15.1        Objective. The Parties recognize that disputes as to matters
(i) arising under, or relating to, this Agreement or (ii) either Party’s rights
and obligations hereunder may arise from time to time. It is the objective of
the Parties to establish procedures to facilitate the resolution of such
disputes in an expedient manner by mutual cooperation and without resort to
litigation. To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article 15 to resolve any such dispute if and when
it arises.

15.2        Resolution by Executive Officers. Except as otherwise provided in
Article 3, if an unresolved dispute as to matters arising under or relating to
this Agreement or either Party’s rights and obligations hereunder arises, either
Party may refer such dispute to the Executive Officers, who shall meet in person
or by telephone within […***…] after such referral to attempt in good faith to
resolve such dispute. If such matter cannot be resolved by discussion of such
officers within such […***…] period (as may be extended by mutual written
agreement), such dispute shall be resolved in accordance with Section 15.3.

15.3         Arbitration.

(a)    If the Parties do not resolve a dispute as provided in Section 15.2, and
a Party wishes to pursue the matter, each such dispute that is not an Excluded
Claim (defined below) shall be resolved by binding arbitration in accordance
with the Rules of Arbitration of the International Chamber of Commerce (“ICC”)
as then in effect (the “ICC Rules”), which ICC Rules are deemed to be
incorporated by reference into this clause. The arbitration award rendered in
any such arbitration will be final and not appealable and may be executed by any
court of competent jurisdiction. If either Party intends to commence binding
arbitration of such dispute, such Party will provide written notice to the other
Party informing the other Party of such intention and the issues to be resolved.
Within […***…] after the receipt of such notice, the other Party may, by written
notice to the Party initiating binding arbitration, add additional issues to be
resolved.

(b)    The arbitration shall be conducted by a panel of three (3) arbitrators
appointed in accordance with the ICC Rules, none of whom shall be a current or
former employee or director, or a then-current stockholder, of either Party,
their respective Affiliates or any Sublicensee. The place of arbitration shall
be Honolulu, Hawaii, and all proceedings and communications shall be in English.

(c)    It is the intention of the Parties that discovery, although permitted as
described herein, will be limited except in exceptional circumstances. The
arbitrators will permit such limited discovery necessary for an understanding of
any legitimate issue raised in the arbitration, including the production of
documents. No later than […***…] after selection of the arbitrators, the Parties
and their representatives shall hold a preliminary meeting with the arbitrators,
to mutually agree upon and thereafter follow procedures seeking to assure that
the arbitration will be concluded within […***…] from such meeting. Failing any
such mutual agreement, the arbitrators will design and the Parties shall follow
procedures to such effect.

***Confidential Treatment Requested

 

51



--------------------------------------------------------------------------------

(d)    Either Party may apply to the arbitrators for interim injunctive relief
until the arbitration award is rendered or the controversy is otherwise
resolved. Either Party also may, without waiving any remedy under this
Agreement, seek from any court having jurisdiction any injunctive or provisional
relief necessary to protect the rights or property of that Party pending the
arbitration award. The arbitrators shall have no authority to award punitive or
any other non-compensatory damages, except as may be permitted by Section 12.5.
The arbitrators shall have the power to order that all or part of the legal or
other costs incurred by a Party in connection with the arbitration be paid by
the other Party. Each Party shall bear an equal share of the arbitrators’ and
any administrative fees of arbitration.

(e)    Except to the extent necessary to confirm or enforce an award or as may
be required by Applicable Law, neither a Party nor an arbitrator may disclose
the existence, content, or results of an arbitration without the prior written
consent of both Parties. In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred by the applicable New York statute of
limitations.

(f)    As used in this Section, the term “Excluded Claim” means a dispute,
controversy or claim that concerns (i) the validity, enforceability or
infringement of a patent, trademark or copyright or (ii) any antitrust,
anti-monopoly or competition law or regulation, whether or not statutory.

 

16

GENERAL PROVISIONS

16.1      Governing Law.   This Agreement, and all questions regarding the
existence, validity, interpretation, breach or performance of this Agreement,
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York, United States, without reference to its conflicts of law
principles, with the exception of sections 5-1401 and 5-1402 of New York General
Obligations Law.

16.2      Entire Agreement; Modification.   This Agreement, together with the
Letter Agreement and Supply Agreement, is both a final expression of the
Parties’ agreement and a complete and exclusive statement with respect to all of
its terms. This Agreement supersedes all prior and contemporaneous agreements
and communications, whether oral, written or otherwise, concerning any and all
matters contained herein. This Agreement may only be modified or supplemented in
a writing expressly stated for such purpose and signed by the Parties to this
Agreement.

16.3      Relationship Between the Parties.  The Parties’ relationship, as
established by this Agreement, is solely that of independent contractors. This
Agreement does not create any partnership, joint venture or similar business
relationship between the Parties. Neither Party is a legal representative of the
other Party, and neither Party can assume or create any obligation,
representation, warranty or guarantee, express or implied, on behalf of the
other Party for any purpose whatsoever.

 

52



--------------------------------------------------------------------------------

16.4      Non-Waiver.   The failure of a Party to insist upon strict performance
of any provision of this Agreement or to exercise any right arising out of this
Agreement shall neither impair that provision or right nor constitute a waiver
of that provision or right, in whole or in part, in that instance or in any
other instance. Any waiver by a Party of a particular provision or right shall
be in writing, shall be as to a particular matter and, if applicable, for a
particular period of time and shall be signed by such Party.

16.5      Assignment.   Except as expressly provided hereunder, neither this
Agreement nor any rights or obligations hereunder may be assigned or otherwise
transferred by either Party without the prior written consent of the other Party
(which consent shall not be unreasonably withheld); provided, however, that
either Party may assign or otherwise transfer this Agreement and its rights and
obligations hereunder without the other Party’s consent:

(a)     in connection with the transfer or sale of all or substantially all of
the business or assets of such Party relating to Products to a Third Party,
whether by merger, consolidation, divesture, restructure, sale of stock, sale of
assets or otherwise, provided that in the event of any such transaction (whether
this Agreement is actually assigned or is assumed by the acquiring Party by
operation of law (e.g., in the context of a reverse triangular merger)),
intellectual property rights of the acquiring Party to such transaction (if
other than one of the Parties to this Agreement) shall not be included in the
technology licensed hereunder; or

(b)     to an Affiliate, provided that the assigning Party shall remain liable
and responsible to the non-assigning Party hereto for the performance and
observance of all such duties and obligations by such Affiliate.

The rights and obligations of the Parties under this Agreement shall be binding
upon and inure to the benefit of the successors and permitted assigns of the
Parties specified above, and the name of a Party appearing herein will be deemed
to include the name of such Party’s successors and permitted assigns to the
extent necessary to carry out the intent of this section. Any assignment not in
accordance with this Section 16.5 shall be null and void.

16.6      Severability.   If, for any reason, any part of this Agreement is
adjudicated invalid, unenforceable or illegal by a court of competent
jurisdiction, such adjudication shall not, to the extent feasible, affect or
impair, in whole or in part, the validity, enforceability, or legality of any
remaining portions of this Agreement. All remaining portions shall remain in
full force and effect as if the original Agreement had been executed without the
invalidated, unenforceable or illegal part.

16.7      Notices.   Any notice to be given under this Agreement must be in
writing and delivered either in person, by (a) air mail (postage prepaid)
requiring return receipt, (b) overnight courier, or (c) facsimile confirmed
thereafter by any of the foregoing, to the Party to be notified at its
address(es) given below, or at any address such Party may designate by prior
written notice to the other in accordance with this Section 16.7. Notice shall
be deemed sufficiently given for all purposes upon the earliest of: (i) the date
of actual receipt; (ii) if air mailed, five (5) days

 

53



--------------------------------------------------------------------------------

after the date of postmark; (iii) if delivered by overnight courier, the next
day the overnight courier regularly makes deliveries or (iv) if sent by
facsimile, the date of confirmation of receipt if during the recipient’s normal
business hours, otherwise the next business day.

If to MTPC, notices must be addressed to:

Mitsubishi Tanabe Pharma Corporation

3-2-10 Dosho-machi Chuo-ku

Osaka 541-8505

Japan

Attention:  General Manager,

                   Global Product Strategy Department

Facsimile: […***…]

with a copy to:

Mitsubishi Tanabe Pharma Corporation

3-2-10 Dosho-machi Chuo-ku

Osaka 541-8505

Japan

Attention: General Manager

                   Legal Affairs & Intellectual Property Department

Facsimile: […***…]

If to Neurocrine, notices must be addressed to:

Neurocrine Biosciences, Inc.

12780 El Camino Real

San Diego, CA 92130

USA

Attention: Chief Executive Officer

Facsimile: […***…]

with a copy to:

Neurocrine Biosciences, Inc.

12780 El Camino Real

San Diego, CA 92130

USA

Attention: Chief Legal Officer

Facsimile: […***…]

***Confidential Treatment Requested

 

54



--------------------------------------------------------------------------------

16.8      Force Majeure. Each Party shall be excused from liability for the
failure or delay in performance of any obligation under this Agreement (other
than failure to make payment when due) by reason of any event beyond such
Party’s reasonable control including but not limited to Acts of God, fire,
flood, explosion, earthquake, pandemic flu, or other natural forces, war, civil
unrest, acts of terrorism, accident, destruction or other casualty, any lack or
failure of transportation facilities, any lack or failure of supply of raw
materials, or any other event similar to those enumerated above. Such excuse
from liability shall be effective only to the extent and duration of the
event(s) causing the failure or delay in performance and provided that the Party
has not caused such event(s) to occur. Notice of a Party’s failure or delay in
performance due to force majeure must be given to the other Party within […***…]
after its occurrence. All delivery dates under this Agreement that have been
affected by force majeure shall be tolled for the duration of such force
majeure. In no event shall any Party be required to prevent or settle any labor
disturbance or dispute.

16.9      Interpretation. The headings of clauses contained in this Agreement
preceding the text of the sections, subsections and paragraphs hereof are
inserted solely for convenience and ease of reference only and shall not
constitute any part of this Agreement, or have any effect on its interpretation
or construction. All references in this Agreement to the singular shall include
the plural where applicable. Unless otherwise specified, references in this
Agreement to any Article shall include all Sections, subsections and paragraphs
in such Article, references to any Section shall include all subsections and
paragraphs in such Section, and references in this Agreement to any subsection
shall include all paragraphs in such subsection. The word “including” and
similar words means including without limitation. The word “or” means “and/or”
unless the context dictates otherwise because the subject of the conjunction are
mutually exclusive. The words “herein,” “hereof” and “hereunder” and other words
of similar import refer to this Agreement as a whole and not to any particular
Section or other subdivision. All references to days in this Agreement mean
calendar days, unless otherwise specified. Ambiguities and uncertainties in this
Agreement, if any, shall not be interpreted against either Party, irrespective
of which Party may be deemed to have caused the ambiguity or uncertainty to
exist. This Agreement has been prepared in the English language and the English
language shall control its interpretation. In addition, all notices required or
permitted to be given hereunder, and all written, electronic, oral or other
communications between the Parties regarding this Agreement shall be in the
English language.

16.10      Counterparts; Electronic or Facsimile Signatures. This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument. This Agreement may be
executed and delivered electronically or by facsimile and upon such delivery
such electronic or facsimile signature will be deemed to have the same effect as
if the original signature had been delivered to the other Party.

[SIGNATURE PAGE FOLLOWS]

***Confidential Treatment Requested

 

55



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this COLLABORATION AND
LICENSE AGREEMENT to be executed and entered into by their duly authorized
representatives as of the Effective Date.

 

NEUROCRINE BIOSCIENCES, INC. MITSUBISHI TANABE PHARMA CORPORATION By:
/s/ Kevin C. Gorman                                              By: /s/
Masayuki Mitsuka                                             
Name: Kevin C. Gorman, Ph.D.                                  
Name: Masayuki Mitsuka, Ph.D.                                    Title:
  President & Chief Executive Officer
Title:  President & Representative Director,                

Chief Executive Officer

SIGNATURE PAGE TO COLLABORATION AND LICENSE AGREEMENT